Exhibit 10.2
EXECUTION VERSION
AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
Dated as of August 10, 2007
among
AVERY DENNISON CORPORATION,
as the Borrower,
CITICORP USA, INC.
as Administrative Agent
BANK OF AMERICA, N.A.
as Syndication Agent
and
The Other Banks Party Hereto
CITIGROUP GLOBAL MARKETS INC.
and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Use of Defined Terms
    14  
1.03 Accounting Terms
    14  
1.04 Exhibits and Schedules
    14  
1.05 Exchange Rates; Alternative Currency Equivalents
    14  
1.06 Redenomination of Sterling
    14  
1.07 Additional Committed Alternative Currencies
    15  
1.08 Pricing Levels
    15  
1.09 Amendment and Restatement
    16  
SECTION 2. LOANS
    16  
2.01 Loans
    16  
2.02 Loan Accounts
    16  
2.03 Procedure for Borrowing
    17  
2.04 Conversion and Continuation Elections
    18  
2.05 Optional Reduction or Termination of Commitments
    19  
2.06 Interest
    19  
2.07 Repayment and Prepayments of Principal
    20  
2.08 Fees
    20  
2.09 Payments by the Borrower
    21  
2.10 Payments by the Banks to the Administrative Agent
    21  
2.11 Extension of Maturity Date
    22  
2.12 Increased Commitments; Additional Banks
    23  
2.13 Substitution of Banks
    24  
SECTION 3. PAYMENTS, COSTS
    24  
3.01 Eurocurrency Costs
    24  
3.02 Special Eurocurrency Circumstances
    25  
3.03 Eurocurrency Indemnification
    25  
3.04 Computation of Interest and Fees
    26  
3.05 Holidays
    26  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
3.06 Payment Free of Taxes
    26  
3.07 Funding Sources
    26  
3.08 Failure to Charge Not Subsequent Waiver
    26  
3.09 Other Costs
    26  
3.10 Survivability
    27  
SECTION 4. CONDITIONS
    27  
4.01 Restatement Date
    27  
4.02 Any Borrowing, Conversion or Continuation
    28  
SECTION 5. REPRESENTATIONS AND WARRANTIES
    29  
5.01 Existence and Qualification; Power; Compliance with Law
    29  
5.02 Authority; Compliance with Other Instruments and Government Regulations
    29  
5.03 No Governmental Approvals Required
    29  
5.04 Subsidiaries
    30  
5.05 Financial Statements
    30  
5.06 No Material Adverse Change or Other Liabilities
    31  
5.07 Title to Assets
    31  
5.08 Regulated Industries
    31  
5.09 Litigation
    31  
5.10 Binding Obligations
    31  
5.11 No Default
    31  
5.12 ERISA
    32  
5.13 Regulation U
    32  
5.14 Tax Liability
    32  
5.15 Copyrights, Patents, Trademarks and Licenses, etc.
    32  
5.16 Environmental Matters
    32  
5.17 Insurance
    32  
5.18 Disclosure
    33  
SECTION 6. AFFIRMATIVE COVENANTS
    33  
6.01 Financial and Business Information
    33  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.02 Certificates; Other Information
    34  
6.03 Notices
    34  
6.04 Payment of Taxes and Other Potential Liens
    35  
6.05 Preservation of Existence
    35  
6.06 Maintenance of Properties
    35  
6.07 Maintenance of Insurance
    35  
6.08 Compliance with Laws
    36  
6.09 Inspection Rights
    36  
6.10 Keeping of Records and Books of Account
    36  
6.11 ERISA Compliance
    36  
6.12 Environmental Laws
    36  
6.13 Use of Proceeds
    36  
SECTION 7. NEGATIVE COVENANTS
    36  
7.01 Type of Business
    37  
7.02 Liens
    37  
7.03 Investments
    37  
7.04 Contingent Obligations
    38  
7.05 Subordinated Debt
    38  
7.06 Sale of Assets or Merger
    38  
7.07 Financial Covenants
    38  
7.08 Use of Proceeds
    38  
SECTION 8. EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT
    38  
8.01 Events of Default
    38  
8.02 Remedies Upon Event of Default
    40  
SECTION 9. THE ADMINISTRATIVE AGENT
    41  
9.01 Appointment and Authorization
    41  
9.02 Delegation of Duties
    41  
9.03 Administrative Agent and Affiliates
    41  
9.04 Banks’ Credit Decisions
    41  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
9.05 Action by Administrative Agent
    42  
9.06 Liability of Administrative Agent
    43  
9.07 Indemnification
    44  
9.08 Successor Administrative Agent
    44  
9.09 Withholding Tax
    45  
9.10 No Other Duties, etc.
    46  
SECTION 10. MISCELLANEOUS
    46  
10.01 Cumulative Remedies; No Waiver
    46  
10.02 Amendments; Consents
    46  
10.03 Costs, Expenses and Taxes
    47  
10.04 Banks’ Relationship
    47  
10.05 Survival of Representations and Warranties
    47  
10.06 Notices
    47  
10.07 Execution in Counterparts
    48  
10.08 Successors and Assigns
    49  
10.09 Right of Setoff; Sharing of Excess Payments
    51  
10.10 Indemnification by the Borrower
    52  
10.11 Nonliability of Banks
    52  
10.12 Confidentiality
    52  
10.13 Investment Intent
    53  
10.14 Further Assurances
    53  
10.15 Integration
    53  
10.16 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial
    53  
10.17 Severability of Provisions
    53  
10.18 Headings
    54  
10.19 Time of the Essence
    54  
10.20 Judgment Currency
    54  
10.21 Website Communications
    54  
10.22 USA PATRIOT Act Notice
    56  

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
 
       

         
Schedules
       
 
       
Schedule 1.01
  –   Mandatory Cost Rate
Schedule 2.01
  –   Commitments and Pro Rata Shares
Schedule 5.04
  –   Subsidiaries
Schedule 5.09
  –   Litigation
Schedule 10.06
  –   Lending Offices and Addresses for Notices

         
 
       
Exhibits
       
 
       
Exhibit A
  –   Notice of Borrowing
Exhibit B
  –   Notice of Conversion/Continuation
Exhibit C
  –   Compliance Certificate
Exhibit D
  –   Assignment and Assumption

-v-



--------------------------------------------------------------------------------



 



FIRST AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
     THIS FIRST AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is dated as of
August 10, 2007 and is entered into by and among AVERY DENNISON CORPORATION, a
Delaware corporation (the “Borrower”), the undersigned banks and other financial
institutions (together with each bank and financial institution which becomes a
Bank hereunder pursuant to Section 2.12 or Section 10.08, collectively the
“Banks”) party hereto, CITICORP USA, INC., as Administrative Agent (the
“Administrative Agent”), and BANK OF AMERICA, N.A., as Syndication Agent (the
“Syndication Agent”).
RECITALS
     WHEREAS, the Borrower, certain banks and financial institutions (the
“Original Banks”), Citicorp USA, Inc., as administrative agent, and Bank of
America, N.A. as syndication agent, are parties to that certain Revolving Credit
Agreement dated as of July 16, 2004 (the “Original Credit Agreement”); and
     WHEREAS, the Banks hereunder propose to acquire all rights and obligations
of the Original Banks under the Original Credit Agreement and concurrently with
such acquisition, the Borrower, the Banks, the Administrative Agent and the
Syndication Agent desire, subject to the terms and conditions set forth herein,
to amend and restate the Original Credit Agreement in its entirety as set forth
herein in order to make Loans available for working capital, commercial paper
backup and other general corporate purposes as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the Borrower, the Banks, the
Administrative Agent and the Syndication Agent agree that the Original Credit
Agreement is hereby amended and restated to read in its entirety as follows:
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth respectively after each:
     “Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Date, by which the Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any firm, corporation, or division thereof,
whether through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of a
corporation which have ordinary voting power for the election of directors or
(c) acquires control of at least a majority ownership interest in any
partnership or joint venture.
     “Additional Bank” has the meaning specified in Section 2.12(b).

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” means CUSA in its capacity as administrative agent
for the Banks hereunder, and any successor agent arising under Section 9.08.
     “Administrative Agent’s Payment Office” means the address for payments set
forth on Schedule 10.06 or such other address as the Administrative Agent may
from time to time specify.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event, any Person which owns directly or indirectly 50% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 50% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
     “Agent Parties” has the meaning specified in Section 10.21(b).
     “Agent-Related Persons” means CUSA and any successor agent arising under
Section 9.08, together with their respective Affiliates (including, in the case
of CUSA, Citigroup Global Markets Inc.), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.
     “Aggregate Amounts Due” has the meaning specified in Section 10.09(b).
     “Agreement” means this First Amended and Restated Revolving Credit
Agreement, either as originally executed or as it may from time to time be
supplemented, modified, or amended.
     “Agreement Currency” has the meaning specified in Section 10.20.
     “Alternative Currency” means each of Euro, Sterling, and each other
currency that is freely available and freely transferable and convertible into
Dollars and which is approved by all Banks in accordance with Section 1.07.
     “Alternative Currency Equivalent” means, with respect to any amount
denominated in Dollars on any date of determination, the amount of an
Alternative Currency that could be purchased with such amount of Dollars using
the reciprocal of the foreign exchange rate(s) specified in the definition of
“Dollar Equivalent,” as determined by the Administrative Agent.
     “Alternative Currency Loan” means any Loan denominated in an Alternative
Currency. Each Alternative Currency Loan must be a Eurocurrency Rate Loan.

2



--------------------------------------------------------------------------------



 



     “Applicable Margin” means, for any date of determination, for the
designated Rating Level, Utilization Ratio applicable to such date of
determination and Type of Loan, the following interest rates per annum:

                      Applicable Margin when   Applicable Margin when    
Utilization Ratio is equal to   Utilization Ratio is greater     or less than
0.50:1.00   than 0.50:1.00         TYPE OF LOAN   TYPE OF LOAN     Base Rate  
Eurocurrency   Base Rate   Eurocurrency     Loan   Rate Loan   Loan   Rate Loan
Rating Level I
  0%   0.135%   0.050%   0.185%
Rating Level II
  0%   0.150%   0.050%   0.200%
Rating Level III
  0%   0.190%   0.050%   0.240%
Rating Level IV
  0%   0.270%   0.100%   0.370%
Rating Level V
  0%   0.500%   0.125%   0.625%

For purposes of this definition, “Utilization Ratio” means, as of any date of
determination, the ratio of (1) the aggregate outstanding principal amount of
all Loans as of such date to (2) the Commitments in effect as of such date
(whether used or unused) of all Banks. The Applicable Margin shall be adjusted
daily to reflect changes in the Utilization Ratio and the Rating Level
applicable to the Borrower; provided, however, in the event of a change in the
Borrower’s Rating Level, the Applicable Margin with respect to outstanding
Eurocurrency Rate Loans will continue to be in effect until the end of the then
existing Interest Period. The then existing Applicable Margins shall thereupon
be effective as to any new or continued Eurocurrency Rate Loans.
     “Approved Fund” has the meaning specified in Section 10.08(g).
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
     “Bank” has the meaning specified in the introduction to this Agreement.
     “Bank of America” means Bank of America, N.A.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Citibank as
Citibank’s base rate (which is a rate set by Citibank based upon various factors
including Citibank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans which may
be priced at, above, or below such announced rate). Any change in such rate
announced by Citibank shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.

3



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning specified in the introduction to this Agreement.
     “Borrowing” means any of the groups of Loans made at any one time by the
Banks, and shall include any Loans outstanding on the Restatement Date. Each
Borrowing shall be made up of Loans made simultaneously by the Banks. Each Loan
made by each Bank shall be equal to that Banks’ pro-rata share, according to its
Commitment, of the applicable Borrowing.
     “Borrowing Date” means any date on which a Borrowing occurs under Section
2.03.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the state where the Administrative Agent’s
Payment Office with respect to Obligations denominated in Dollars is located and
(a) if such day relates to any Eurocurrency Rate Loan denominated in a currency
other than Euro, means any such day on which dealings in deposits in the
relevant currency are conducted by and between banks in the London interbank
market or (b) if such day relates to any Eurocurrency Rate Loan denominated in
Euro, means a TARGET Day.
     “Calculation Date” means, in respect of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (a) the date falling two Business Days
(or such other period as is customary in the relevant foreign exchange market
for delivery on the date of the relevant Borrowing) prior to the date of each
Borrowing, (b) the date falling two Business Days (or such other period as is
customary in the relevant foreign exchange market for delivery on the date of
the relevant conversion or continuation of a Loan) prior to the date of
conversion or continuation of any Loan pursuant to Section 2.04, or (c) such
additional dates as the Administrative Agent or the Majority Banks shall
specify.
     “Cash Equivalents” means, when used in connection with any Person, the
Person’s Investments in:
     (a) Government Securities due within one year after the date of the making
of the Investment;
     (b) certificates of deposit issued by, bank deposits in, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any Bank or any bank doing business in and incorporated under the
laws of the United States of America or any state thereof, or Canada and having
on the date of such Investment combined capital, surplus, and undivided profits
of at least $500,000,000 in each case due within one year after the date of the
making of the Investment; and
     (c) readily marketable commercial paper of corporations doing business in
and incorporated under the laws of the United States of America or any state
thereof, Canada or any province thereof given on the date of such Investment the
highest credit rating by NCO/Moody’s Commercial Paper Division of Moody’s or
S&P, in each case due within six months after the date of the making of the
Investment.
     “Citibank” means Citibank, N.A.

4



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, as to each Bank, the amount set forth opposite that
Bank’s name on Schedule 2.01 hereto, as such amount may be increased under
Section 2.12 or reduced under Section 2.05 or adjusted to give effect to any
assignment of a commitment to make a Loan pursuant to Section 10.08.
     “Communications” has the meaning specified in Section 10.21(a).
     “Compliance Certificate” means a certificate in the form of Exhibit C
signed by a Designated Officer.
     “Consolidated Debt” means, at any date, the Debt of the Borrower and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.
     “Consolidated Earnings Before Interest and Taxes” means, as of any date of
determination, the earnings of the Borrower and the Consolidated Subsidiaries
for the twelve month fiscal period most recently ended on or prior to such date
before deducting interest expense and taxes on or measured by income charged
against earnings for that period plus non-cash expenses of the Borrower and the
Consolidated Subsidiaries reducing such earnings, which do not represent usage
of cash in such period or any future period.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus, to the extent deducted in the determination of such
Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, (c) depreciation and amortization
expense for such period and (d) non-cash expenses of Borrower and the
Consolidated Subsidiaries reducing such Consolidated Net Income, which do not
represent usage of cash in such period or any future period.
     “Consolidated Interest” means, as of any date of determination, the
interest expense of the Borrower and the Consolidated Subsidiaries for the
twelve month fiscal period then ended, determined and consolidated in conformity
with generally accepted accounting principles consistently applied.
     “Consolidated Net Income” means, for any fiscal year, the consolidated net
income of the Borrower and the Consolidated Subsidiaries for that period,
determined and consolidated in conformity with generally accepted accounting
principles consistently applied.
     “Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of the Borrower and the Consolidated Subsidiaries,
determined in accordance with generally accepted accounting principles
consistently applied, plus Subordinated Debt in an amount up to but not
exceeding 20% of the consolidated net worth of the Borrower and the Consolidated
Subsidiaries (minus any Subordinated Debt carried in the treasury of the
Borrower or any Subsidiary).
     “Consolidated Subsidiary” means any Subsidiary of the Borrower whose
financial statements are consolidated with the financial statements of the
Borrower in conformity with generally accepted accounting principles
consistently applied.

5



--------------------------------------------------------------------------------



 



     “Consolidated Total Liabilities” means, as of any date of determination,
all liabilities of the Borrower and the Consolidated Subsidiaries that in
conformity with generally accepted accounting principles consistently applied
should be reflected in the liability side of a consolidated balance sheet of the
Borrower and the Consolidated Subsidiaries as of such date of determination.
     “Consolidated Total Tangible Assets” means, as of any date of
determination, all assets of the Borrower and the Consolidated Subsidiaries that
in conformity with generally accepted accounting principles consistently applied
should be reflected in the asset side of a consolidated balance sheet of the
Borrower and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.
     “Contingent Obligation” means any guarantee of any obligation of another
Person, or any agreement to become directly or indirectly responsible for an
obligation of another Person, (including, without limitation, any agreement to
maintain the net worth or liquidity of another Person or to purchase any
obligation, goods or services of another Person, or otherwise to provide credit
assurances to the holder of an obligation of another Person), or any agreement
in the nature of a guarantee or having the effect of creating responsibility for
the obligation of another Person, except the guarantee or agreement in the
nature of a guarantee by the Borrower or a Consolidated Subsidiary of the
obligations of a Consolidated Subsidiary.
     “Conversion/Continuation Date” means any date on which a conversion or
continuation occurs under Section 2.04.
     “Current Anniversary Date” has the meaning specified in Section 2.11.
     “CUSA” means Citicorp USA, Inc.
     “Debt” of any Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and deferred employee
compensation obligations arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
generally accepted accounting principles, (e) all unpaid reimbursement
obligations of such Person in respect of letters of credit or similar
instruments but only to the extent that either (i) the issuer has honored a
drawing thereunder or (ii) payment of such obligation is otherwise due under the
terms thereof, (f) all Debt secured by a Lien on real property which is
otherwise an obligation of such Person, and (g) all Debt of others in excess of
$1,000,000 guaranteed by such Person.
     “Declining Bank” has the meaning specified in Section 2.11.
     “Default” means any event that, with the giving of notice or passage of
time or both, would be an Event of Default.
     “Designated Interbank Eurocurrency Market” means, for any Eurocurrency Rate
Loan an interbank Eurocurrency market designated solely by the Administrative
Agent to be the appropriate interbank Eurocurrency market for that Eurocurrency
Rate Loan.

6



--------------------------------------------------------------------------------



 



     “Designated Interbank Eurocurrency Market Day” means any Business Day on
which the Administrative Agent accepts deposits in the Designated Interbank
Eurocurrency Market.
     “Designated Officer” means (i) the chief executive officer, (ii) chief
financial officer, (iii) vice president and treasurer or (iv) vice president and
controller of the Borrower.
     “Dollar Equivalent” means, as of any date of determination (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase the amount of the relevant Alternative
Currency based on the spot rate for the purchase by Citibank of such Alternative
Currency through its foreign exchange trading office on such date.
     “Dollar Loan” means any Loan denominated in Dollars.
     “Dollars” (or “$”) means the national currency of the United States of
America denominated in dollars.
     “Domestic Subsidiary” means any Subsidiary whose principal place of
business is located in the United States of America.
     “Eligible Assignee” has the meaning specified in Section 10.08(g).
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastrict Treaty
of 1992 and the Amsterdam Treaty of 1998, as amended from time to time.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency (whether known as the “Euro” or otherwise).
     “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
     “Environmental Laws” means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.
     “ERISA” means, at any date, the Employee Retirement Income Security Act of
1974 and the regulations thereunder.
     “Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means (a) for any Interest Period with respect to any
Eurocurrency Rate Loan other than one referred to in subsection (b) of this
definition, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

7



--------------------------------------------------------------------------------



 



                 
 
  Eurocurrency Rate =            Eurocurrency Base Rate    
 
         
 
1.00 — Eurocurrency Reserve Percentage    

     Where,
     “Eurocurrency Base Rate” means, for such Interest Period:
     (i) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Telerate screen (or
a successor servicer) that displays an average British Bankers Association
Interest Settlement Rate for deposits in the relevant currency (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) on the Quotation
Date for such currency.
     (ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) on the Quotation Date for such currency, or
     (iii) in the event the rates referenced in the preceding subsections
(i) and (ii) are not available, the rate per annum determined by the
Administrative Agent as the rate of interest (rounded upward to the next 1/100th
of 1%) at which deposits in the relevant currency for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Citibank and with a
term equivalent to such Interest Period would be offered by Citibank to major
banks in the London interbank market for such currency at their request at
approximately 11:00 a.m. (London time) on the Quotation Date for such currency;
and
     (b) for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in a currency other than Dollars and advanced by a Bank required to
comply with the relevant requirements of the United Kingdom or any Participating
Member State, the sum of (i) the rate determined in accordance with subsection
(a) of this definition and (ii) the Mandatory Cost Rate for such Interest
Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency.
     “Eurocurrency Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day, whether or not applicable to any
Bank, under regulations issued from time to time by the Board of Governors of
the Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurocurrency Rate for each outstanding Eurocurrency Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage.

8



--------------------------------------------------------------------------------



 



     “Events of Default” has the meaning set forth for that term in
Section 8.01.
     “Extending Bank” has the meaning specified in Section 2.11.
     “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank on the Business Day next succeeding such day; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Citibank on such day on such
transactions as determined by the Administrative Agent.
     “Foreign Bank” has the meaning specified in Section 10.08(e).
     “Fund” has the meaning specified in Section 10.08(g).
     “Government Securities” means readily marketable direct obligations of the
United States of America or obligations fully guaranteed by the United States of
America.
     “Governmental Agency” means (a) any federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or (c) any court, administrative tribunal, or
public utility, in each case whether of the United States of America or any
other nation or supranational entity.
     “Increased Commitments” has the meaning specified in Section 2.12(a).
     “Indemnified Liabilities” has the meaning specified in Section 10.10.
     “Indemnitees” has the meaning specified in Section 10.10.
     “Intangible Assets” means assets having no physical existence and that, in
conformity with generally accepted accounting principles consistently applied,
should be classified as intangible assets, including without limitation such
intangible assets as patents, trademarks, copyrights, franchises, licenses and
goodwill.
     “Interest Period” means, as to any Eurocurrency Rate Loan, the period
commencing on the Borrowing Date of such Loan or on the Conversion/Continuation
Date on which the Loan is convened into or continued as a Eurocurrency Rate
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of a Eurocurrency Rate Loan, the result of such
extension would be to carry such

9



--------------------------------------------------------------------------------



 



Interest Period into another calendar month, in which event such Interest Period
shall end on the preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period for any Loan shall extend beyond the Maturity Date.
     “Investment” means, when used in connection with any Person, any investment
by the Person, whether by means of purchase or other acquisition of stock or
other securities or by means of loan, advance, capital contribution, guarantee,
or other debt or equity participation or interest in any other Person.
     “Joint Lead Arrangers” means Citigroup Global Markets Inc. and Banc of
America Securities LLC.
     “Judgment Currency” has the meaning specified in Section 10.20.
     “Laws” means, collectively, all federal, state and local laws, statutes,
codes, ordinances, rules and regulations, including published opinions of the
court of last resort in the applicable jurisdiction, and shall include, without
limitation, all of the foregoing relating to environmental matters.
     “Lending Office” means, as to any Bank, the office or offices of such Bank
specified as its “Lending Office” or “Domestic Lending Office” or “Eurocurrency
Lending Office”, as the, case may be, on Schedule 10.06, or such other office or
offices as such Bank may from time to time notify the Borrower and the
Administrative Agent.
     “Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such
date to Consolidated EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
     “Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).
     “Loan” means each of the loans outstanding on the Restatement Date and any
other loans to be made to the Borrower hereunder by each of the Banks, and may
be a Eurocurrency Rate Loan or a Base Rate Loan (each a “Type” of Loan).
     “Loan Documents” means this Agreement and all other documents delivered to
the Administrative Agent or any Bank in connection herewith.

10



--------------------------------------------------------------------------------



 



     “Majority Banks” means, at any time, a Bank or Banks holding more than 50%
of the aggregate principal amount of the Loans then outstanding (or if no Loans
are at the time outstanding, a Bank or Banks having more than 50% of the
aggregate Commitments).
     “Mandatory Cost Rate” means, with respect to any period, a rate per annum
determined in accordance with Schedule 1.01.
     “Margin Stock” means “margin stock” as such term is defined in Regulation U
of the Board of Governors of the Federal Reserve System, or any successor
thereto.
     “Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the operations, business, assets, condition (financial or
otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a
whole.
     “Maturity Date” means the earlier to occur of: (a) August 10, 2012 or, with
respect to a particular Bank, such later date as such Bank and the Borrower
shall subsequently agree pursuant to Section 2.11; and (b) the date on which the
Commitments terminate in accordance with the provisions of this Agreement.
     “Moody’s” means Moody’s Investors Service Inc.
     “Notice of Borrowing” means a notice in substantially the form of
Exhibit A.
     “Notice of Conversion/Continuation” means a notice in substantially the
form of Exhibit B.
     “Obligations” means all obligations of every nature of the Borrower from
time to time owed to the Administrative Agent, the Syndication Agent and the
Banks under the Loan Documents.
     “Original Banks” has the meaning specified in the recitals to this
Agreement.
     “Original Commitment” means, with respect to any Original Bank, immediately
prior to the effectiveness of this Agreement, the amount of such Original Bank’s
commitment to make a Loan pursuant to the Original Credit Agreement.
     “Original Credit Agreement” has the meaning specified in the recitals to
this Agreement.
     “Overnight Rate” means, for any day, with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by Citibank to major banks in the London interbank
market.
     “Participant” has the meaning specified in Section 10.08(d).
     “Participating Member State” means each state so described in any EMU
Legislation.

11



--------------------------------------------------------------------------------



 



     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by the Borrower or any of its Subsidiaries.
     “Person” means any entity, whether an individual, trustee, corporation,
partnership, joint stock company, trust, unincorporated organization, union,
tribe, business association or firm, joint venture, Governmental Agency, or
otherwise.
     “Platform” has the meaning specified in Section 10.21(b).
     “Pro Rata Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Bank’s Commitment divided by the combined Commitments of all Banks.
     “Quotation Date” means, for any Interest Period, (a) for any currency other
than Sterling, the date two Business Days prior to the commencement of such
Interest Period and (b) for Sterling, the first day of such Interest Period;
provided that if market practice differs in the relevant interbank market for
any currency, the “Quotation Date” for such currency shall be determined by the
Administrative Agent in accordance with market practice in the relevant
interbank market (and if quotations would normally be given by leading banks in
the relevant interbank market on more than one day, the “Quotation Date” shall
be the last of such days).
     “Rating Level I” has the meaning assigned to that term in Section 1.08.
     “Rating Level II” has the meaning assigned to that term in Section 1.08.
     “Rating Level III” has the meaning assigned to that term in Section 1.08.
     “Rating Level IV” has the meaning assigned to that term in Section 1.08.
     “Rating Level V” has the meaning assigned to that term in Section 1.08.
     “Register” has the meaning specified in Section 10.08(c).
     “Regulation D” and “Regulation U” mean, respectively, Regulation D and
Regulation U, as at any time amended, of the Board of Governors of the Federal
Reserve System or any other regulation in substance substituted therefor.
     “Regulatory Development” means any or all of the following: (i) any change
in the Laws, or any change in the interpretation thereof by any Governmental
Agency or other authority (whether or not having the force of law); (ii) any
change in the application of any existing Laws by any Governmental Agency or
other authority (whether or not having the force of law); and (iii) compliance
by any Bank with any request or directive (whether or not having the force of
law) of any monetary or fiscal agency or authority.
     “Restatement Date” means the time and Business Day on which the
consummation of all of the transactions contemplated in Section 4.01 occur.

12



--------------------------------------------------------------------------------



 



     “Restricted Margin Stock” means, as of any date of determination, all of
the Margin Stock owned by the Borrower and its Subsidiaries to the extent that
the fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of the Borrower and its Subsidiaries, determined on a
consolidated basis.
     “Right of Others” means, as to any property in which a Person has an
interest, any legal or equitable claim or other interest (other than a Lien) in
or with respect to that property held by any other Person, and any option or
right held by any other Person to acquire any such claim or other interest,
including a Lien.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
     “Significant Subsidiary” means a Subsidiary of the Borrower with assets in
excess of 3% of Consolidated Total Tangible Assets.
     “Special Euro Base Rate Borrowing” shall have the meaning assigned to that
term in Section 2.03.
     “Sterling” and “₤” means the lawful currency of the United Kingdom.
     “Sterling Reference Bank” means Citibank.
     “Subordinated Debt” means, as of any date of determination, the aggregate
principal amount then outstanding of indebtedness of the Borrower that is
subordinated to the Obligations, on terms that (a) prohibit any payment on that
indebtedness (whether principal, premium, if any, interest, or otherwise) if:
(i) any event not waived hereunder has occurred and is continuing that is a
Default or an Event of Default, or (ii) the payment would cause the occurrence
of a Default or an Event of Default; and (b) require that, upon acceleration of
that indebtedness or upon dissolution, liquidation, or reorganization of the
Borrower, the Obligations must be paid in full before any payment (whether of
principal, premium, if any, interest, or otherwise) may be made on that
indebtedness.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership or joint venture whether now existing or hereafter organized or
acquired: (a) in the case of a corporation of which a majority of the securities
having ordinary voting power for the election of a majority of the board of
directors (other than securities having such power only by reason of the
happening of a contingency) are at the time owned by such Person and/or one or
more Subsidiaries of such Person or (b) in the case of a partnership or joint
venture, in which such Person is a general partner or joint venturer or of which
a majority of the partnership or other ownership interests are at the time owned
by such Person and/or one or more of its Subsidiaries.
     “Syndication Agent” has the meaning specified in the introduction to this
Agreement.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) System (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is operating.

13



--------------------------------------------------------------------------------



 



     “to the best knowledge of” means, when modifying a representation,
warranty, or other statement of any Person, that the fact or situation described
therein is known by the Person (or, in the case of a Person other than a natural
person, known by a responsible officer, director or partner of that Person)
making the representation, warranty, or other statement, or with the exercise of
reasonable due diligence under the circumstances (in accordance with the
standard of what a reasonable person in similar circumstances would have done)
should have been known by the Person (or, in the case of a Person other than a
natural person, should have been known by a responsible officer, director or
partner of that Person).
     “Type” has the meaning specified in the definition of “Loan.”
     “Unrestricted Margin Stock” means, as of any date of determination, all of
the Margin Stock owned by the Borrower and its Subsidiaries that is not
Restricted Margin Stock.
     1.02 Use of Defined Terms. Any defined term used in the plural preceded by
the definite article shall be taken to encompass all members of the relevant
class. Any defined term used in the singular preceded by “any” shall be taken to
indicate any number of the members of the relevant class.
     1.03 Accounting Terms. All accounting terms not specifically defined in
this Agreement shall be construed in conformity with, and all financial data
required to be submitted by this Agreement shall be prepared in conformity with,
generally accepted accounting principles applied on a consistent basis, except
as otherwise specifically prescribed herein.
     1.04 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified, or amended, are incorporated herein by reference.
     1.05 Exchange Rates; Alternative Currency Equivalents. On each Calculation
Date, the Administrative Agent shall determine the exchange rate as of such
Calculation Date to be used for calculating relevant Dollar Equivalent and
Alternative Currency Equivalent amounts. The exchange rates so determined shall
become effective on such Calculation Date and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
exchange rate) be the exchange rates employed in converting any amounts between
the applicable currencies. Wherever in this Agreement in connection with a
Borrowing, conversion or continuation of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or Loan
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
1,000 units of such Alternative Currency), as determined by the Administrative
Agent.
     1.06 Redenomination of Sterling.
     (a) At such time, if any, as the United Kingdom of Great Britain and
Northern Ireland adopts the Euro as its lawful currency, each obligation of each
party to this Agreement to make a payment denominated in Sterling shall be
redenominated into Euro at the time of such adoption (in accordance with the
applicable United Kingdom legislation and the EMU Legislation). If the basis of
accrual of interest expressed in this Agreement in respect of Sterling shall be

14



--------------------------------------------------------------------------------



 



inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with that applicable to the
Euro; provided that if any Borrowing in Sterling is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
     1.07 Additional Committed Alternative Currencies. The Borrower may from
time to time request that Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency otherwise meets the requirements set forth in such
definition. Any such request shall be made to the Administrative Agent (which
shall promptly notify each Bank thereof) not later than noon (New York City
time) ten Business Days prior to the date of the desired Borrowing. Each Bank
shall notify the Administrative Agent, not later than noon (New York City time)
five Business Days after receipt of such request whether it consents, in its
sole discretion, to making Loans in such requested currency. Any failure by a
Bank to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Bank to make Loans in
such requested currency. If all the Banks consent to making Loans in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder.
     1.08 Pricing Levels. For purposes of this Agreement, the following terms
have the following meanings, subject to the concluding paragraph of this
Section 1.08:
     “Rating Level I” means a period during which the long-term senior unsecured
debt rating of the Borrower is equal to or better than (i) A+ by S&P, or (ii) A1
by Moody’s.
     “Rating Level II” means a period (other than a Rating Level I) during which
the long-term senior unsecured debt rating of the Borrower is equal to or better
than (i) A by S&P, or (ii) A2 by Moody’s.
     “Rating Level III” means a period (other than a Rating Level I or a Rating
Level II) during which the long-term senior unsecured debt rating of the
Borrower is equal to or better than (i) A- by S&P, or (ii) A3 by Moody’s.
     “Rating Level IV” means a period (other than a Rating Level I, a Rating
Level II or a Rating Level III) during which the long-term senior unsecured debt
rating of the Borrower is equal to or better than (i) BBB+ by S&P, or (ii) Baa1
by Moody’s.
     “Rating Level V” means any period which is not a Rating Level I, a Rating
Level II, a Rating Level III, or a Rating Level IV.
     The credit ratings to be used for purposes of this Section 1.08 are those
assigned to the long-term senior unsecured debt of the Borrower without
third-party credit enhancement.

15



--------------------------------------------------------------------------------



 



Any rating assigned to any other debt of the Borrower shall be disregarded. The
rating in effect at any date is that in effect at the close of business on such
date.
     If the Borrower is split-rated and the ratings differential is one level,
the higher of the two ratings will apply (e.g., A+/A2 results in a Rating Level
I and BBB+/A3 results in a Rating Level III). If the Borrower is split-rated and
the ratings differential is more than one level, the rating one level below the
higher of the two ratings shall be used (e.g., A+/A3 results in a Rating Level
II). If, however, at any date the Borrower’s long-term senior unsecured debt is
not rated by both S&P and Moody’s, then a Rating Level V shall apply; provided,
however, if a rating by either Moody’s or S&P is unavailable because Moody’s or
S&P has ceased to be in the business of providing ratings, or no longer provides
ratings of companies similar to the Borrower, the rating level of the remaining
rating agency shall apply.
     1.09 Amendment and Restatement. On the Restatement Date and immediately
prior to the effectiveness of this Agreement, no Loans are outstanding pursuant
to the Original Credit Agreement. On the Restatement Date, the Administrative
Agent shall purchase and assume the Original Commitments from the Original
Banks, which Original Commitments shall be (immediately upon such purchase and
assumption by the Administrative Agent) amended and restated in their entirety
as Commitments hereunder. The parties acknowledge and agree that this Agreement
and the other Loan Documents do not constitute a novation, payment and
reborrowing or termination of the obligations under the Original Credit
Agreement and that all such obligations are in all respects continued and
outstanding as obligations under this Agreement except to the extent such
obligations are modified from and after the Restatement Date as provided in this
Agreement and the other Loan Documents.
SECTION 2.
LOANS
     2.01 Loans. Each Bank, severally and not jointly, agrees to purchase and
assume on the Restatement Date the amount of such Bank’s Commitment hereunder
set forth opposite its name on Schedule 2.01 attached hereto. Subject to the
terms and conditions hereof, at any time and from time to time from the
Restatement Date through the Maturity Date, each Bank severally agrees to make
Loans to the Borrower in such principal amounts in Dollars or in one or more
Committed Alternative Currencies as the Borrower may request that do not, in the
case of all Loans made by such Bank, exceed in the aggregate outstanding at any
one time the Dollar Equivalent of that Bank’s Commitment or, in the case of all
Loans made by all Banks, exceed in the aggregate the Dollar Equivalent of all
Banks’ combined Commitments. Within the limits of each Bank’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.07(b) and reborrow under this
Section 2.01.
     2.02 Loan Accounts. The Loans made by each Bank shall be evidenced by one
or more loan accounts or records maintained by such Bank in the ordinary course
of business. The loan accounts or records maintained by the Administrative Agent
and each Bank shall be conclusive absent manifest error of the amount of the
Loans made by the Banks to the Borrower and the interest and payments thereon.
Any failure so to record or any error in doing so shall

16



--------------------------------------------------------------------------------



 



not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Loans.
     2.03 Procedure for Borrowing.
     (a) Each Borrowing shall be made upon the Borrower’s irrevocable written
notice delivered to the Administrative Agent in the form of a Notice of
Borrowing in the form of Exhibit A hereto (which notice must be received by the
Administrative Agent (i) prior to noon (New York City time) three Business Days
prior to the requested Borrowing Date, in the case of Eurocurrency Rate Loans
denominated in Dollars, (ii) prior to noon (New York City time) four Business
Days prior to the requested Borrowing Date, in the case of Eurocurrency Rate
Loans denominated in an Alternative Currency, (iii) prior to noon (New York City
time) on the Business Day of the requested Borrowing Date, in the case of Base
Rate Loans, and (iv) prior to noon (New York City time) two Business Days prior
to the requested Borrowing Date, in the case of a Special Euro Base Rate
Borrowing (as defined in subsection (e) below), specifying: (A) the amount and,
if an Alternative Currency Loan, the currency of the Borrowing, which shall be
in an aggregate minimum amount of $5,000,000 or any multiple of $1,000,000 in
excess thereof in the case of Eurocurrency Rate Loans, and in an aggregate
minimum amount of $1,000,000 or any multiple of $100,000 in excess thereof in
the case of Base Rate Loans; (B) the requested Borrowing Date, which shall be a
Business Day; (C) the Type of Loans comprising the Borrowing; and (D) the
duration of the Interest Period applicable to such Loans included in such
notice. If the Notice of Borrowing fails to specify the duration of the Interest
Period for any Borrowing comprised of Eurocurrency Rate Loans, such Interest
Period shall be three months. If the Borrower fails to specify a currency in a
Notice of Borrowing requesting a Borrowing, then the Loans so requested shall be
made in Dollars.
     (b) The Administrative Agent will promptly notify each Bank of its receipt
of any Notice of Borrowing and of the amount of such Bank’s Pro Rata Share of
that Borrowing.
     (c) Each Bank will make the amount of its Pro Rata Share of each Borrowing
available to the Administrative Agent for the account of the Borrower at the
Administrative Agent’s Payment Office by 2:00 p.m. (New York City time) on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. The proceeds of all such Loans will then be made available
to the Borrower by the Administrative Agent by wire transfer in accordance with
written instructions provided to the Administrative Agent by the Borrower of
like funds as received by the Administrative Agent.
     (d) After giving effect to any Borrowing, unless the Administrative Agent
shall otherwise consent, there may not be more than eight different Interest
Periods in effect.
     (e) The Borrower may request a Special Euro Base Rate Borrowing pursuant to
Section 2.03(a)(iv). A “Special Euro Base Rate Borrowing” is a Borrowing of Base
Rate Loans in Dollars, the proceeds of which, net of commissions and fees, are
used by Administrative Agent, on terms and conditions agreed upon by
Administrative Agent and the Borrower, to purchase Euros for the account of the
Borrower for delivery at an account specified by the Borrower in London on the
requested Borrowing Date. Each Bank shall make available its Pro Rata Share of
any Special Euro Base Rate Borrowing in immediately available funds in Dollars
pursuant to subsection (c) above.

17



--------------------------------------------------------------------------------



 



For all purposes of this Agreement, a Special Euro Base Rate Borrowing shall be
deemed a Borrowing of Base Rate Loans and shall be repaid by the Borrower in
Dollars.
     2.04 Conversion and Continuation Elections.
     (a) The Borrower may, upon irrevocable written notice to the Administrative
Agent in the form of a Notice of Conversion/Continuation in the form of
Exhibit B hereto in accordance with Section 2.04(b): (i) elect, as of any
Business Day to convert any Base Rate Loans (or any part thereof in an amount
not less than $5,000,000, or that is in an integral multiple of $1,000,000 in
excess thereof) into Eurocurrency Rate Loans; (ii) elect, as of the last day of
the applicable Interest Period to convert any Eurocurrency Rate Loans (or any
part thereof in an amount not less than $1,000,000, or that is in an integral
multiple of $100,000 in excess thereof) into Base Rate Loans; or (iii) elect, as
of the last day of the applicable Interest Period, to continue any Eurocurrency
Rate Loans having Interest Periods expiring on such day (or any part thereof in
an amount not less than $5,000,000, or that is in an integral multiple of
$1,000,000 in excess thereof); provided, that if at any time the aggregate
amount of Eurocurrency Rate Loans in respect of any Borrowing is reduced, by
payment, prepayment, or conversion of part thereof to be less than $5,000,000,
such Eurocurrency Rate Loans shall automatically convert into Base Rate Loans,
and on and after such date the right of the Borrower to continue such Loans as,
and convert such Loans into, Eurocurrency Rate Loans shall terminate.
     (b) The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Administrative Agent not later than (i) noon (New York City
time) at least three Business Days in advance of the Conversion/Continuation
Date, if the Loans are to be converted into or continued as Eurocurrency Rate
Loans denominated in Dollars; (ii) 11:00 a.m. (New York City time) at least four
Business Days in advance of the Conversion/Continuation Date, if the Loans are
to be converted into or continued as Eurocurrency Rate Loans denominated in an
Alternative Currency; and (iii) 11:00 a.m. (New York City time) on the
Conversion/Continuation Date, if the Loans are to be converted into Base Rate
Loans, specifying: (A) the proposed Conversion/Continuation Date; (B) the
aggregate amount of Loans to be converted or continued and, if an Alternative
Currency Loan, the currency thereof; (C) the Type of Loans resulting from the
proposed conversion or continuation; and (D) other than in the case of
conversions into Base Rate Loans, the duration of the requested Interest Period.
     (c) If upon the expiration of any Interest Period applicable to
Eurocurrency Rate Loans the Borrower has failed to select timely a new Interest
Period to be applicable to such Eurocurrency Rate Loans, then: (i) with respect
to such Eurocurrency Rate Loans that are Dollar Loans, the Borrower shall be
deemed to have elected to convert such Eurocurrency Rate Loans into Base Rate
Loans effective as of the expiration date of such Interest Period; and (ii) with
respect to such Eurocurrency Rate Loans that are Alternative Currency Loans,
such Loans shall be continued as Eurocurrency Rate Loans in their original
currency with an Interest Period of one month. No Eurocurrency Rate Loan may be
converted into or continued as a Eurocurrency Rate Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Eurocurrency Rate Loan and reborrowed in the other currency except as described
in Sections 2.04(e) and 3.02(a).

18



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent will promptly notify each Bank of its receipt
of a Notice of Conversion/Continuation, or, if no timely notice is provided by
the Borrower, the Administrative Agent will promptly notify each Bank of the
details of any automatic conversion. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Loans with respect to which the notice was given held by each Bank.
     (e) During the existence of a Default or Event of Default, the Borrower may
not: (i) elect to have a Dollar Loan made, converted into or continued as a
Eurocurrency Rate Loan; or (ii) elect to have an Alternative Currency Loan made
or continued for an Interest Period greater than one month; provided, however,
that Majority Banks may elect, on the last day of an Interest Period of any
Alternative Currency Loan, to redenominate such Alternative Currency Loan into a
Dollar Loan in a principal amount equal to the Dollar Equivalent of the amount
of such Alternative Currency Loan and to convert such Dollar Loan into a Base
Rate Loan.
     (f) After giving effect to any conversion or continuation of Loans, unless
the Administrative Agent shall otherwise consent, there may not be more than
eight different Interest Periods in effect.
     2.05 Optional Reduction or Termination of Commitments. The Borrower may at
any time and from time to time, upon three Business Days’ written notice to the
Administrative Agent (which shall promptly notify each Bank thereof) by
telecopier, telegram, personal delivery or cable, terminate in whole or in part
the unused portions of the Commitments; provided, however, that in each case
each partial termination shall be in integral multiples of $1,000,000; provided,
further, that the Commitments may not be reduced at any time to an amount less
than the aggregate principal amount of all Borrowings then outstanding;
provided, further, that after any such termination, the Commitments may not
thereafter be increased in any amount without the consent of all of the Banks.
     2.06 Interest.
     (a) Interest shall be payable on the outstanding daily unpaid principal
amount of each Loan from the date thereof until payment in full at the rates set
forth herein both before and after default and before and after maturity and
judgment, with interest on overdue interest to bear interest at the rate set
forth in Section 2.06(d), to the extent permitted by applicable Laws. Upon any
partial prepayment of any Base Rate Loan and upon any conversion of a
Eurocurrency Rate Loan, interest accrued through the date of such prepayment
shall be payable on the next following April 1, July 1, October 1 or January 1.
Upon any partial or full prepayment of any Eurocurrency Rate Loan, interest
accrued through the date of such payment, prepayment or conversion shall be
payable on such date.
     (b) Interest accrued on each Base Rate Loan shall be due and payable on
each April 1, July 1, October 1 and January 1, commencing with the first such
date upon which Base Rate Loans are outstanding hereunder. The unpaid principal
amount of any Base Rate Loan shall bear interest at a fluctuating rate per annum
equal to the Base Rate.
     (c) Interest accrued on each Eurocurrency Rate Loan with an Interest Period
of three months or less shall be payable on the last day of the Interest Period
for that Eurocurrency Rate Loan.

19



--------------------------------------------------------------------------------



 



Interest accrued on each six month Eurocurrency Rate Loan shall also be paid at
the end of the third month of such Interest Period. The unpaid principal amount
of any Eurocurrency Rate Loan shall bear interest at a rate per annum equal to
the sum of the Eurocurrency Rate for that Eurocurrency Rate Loan plus the
Applicable Margin.
     (d) Notwithstanding Section (b) or (c) of this Section, during the
existence of an Event of Default, the unpaid principal amount of Loans (and to
the extent not paid when due, interest thereon and fees) shall bear interest, to
the extent permitted by applicable Laws, at a fluctuating interest rate per
annum at all times equal to the interest rate otherwise applicable to such Loan
(or, if not a Loan, at the interest rate per annum otherwise payable under this
Agreement for Base Rate Loans) plus 2.00% per annum, payable upon demand.
     2.07 Repayment and Prepayments of Principal.
     (a) If not sooner paid, the principal indebtedness hereunder owed to each
Bank shall be payable on the Maturity Date of such Bank.
     (b) The principal indebtedness hereunder may, at any time and from time to
time, be prepaid in whole or in part without premium or penalty, except that:
(i) any partial prepayment shall be in an amount not less than $1,000,000 or any
multiple of $1,000,000 in excess thereof (or the Alternative Currency Equivalent
thereof determined on the date notice of prepayment is given); (ii) the
Administrative Agent must have received written notice of any prepayment at
least one Business Day before the date of prepayment in the case of Base Rate
Loans and at least three Business Days before the date of prepayment in the case
of Eurocurrency Rate Loans (and the Administrative Agent shall promptly notify
each Bank thereof); (iii) each prepayment of principal, except for partial
prepayments on Base Rate Loans, shall be accompanied by prepayment of interest
accrued through the date of payment on the amount of principal paid; and (iv) in
the case of any prepayment of any Eurocurrency Rate Loan, the Borrower shall
promptly reimburse each Bank for any loss or cost directly or indirectly
resulting from the prepayment, determined as set forth in Section 3.03.
     (c) If the Administrative Agent notifies the Borrower at any time that the
Dollar Equivalent of the aggregate principal amount of all outstanding Loans
exceeds the combined Commitments, by reason of fluctuations in exchange rates or
otherwise, the Borrower shall, within two Business Days after receipt of such
notice, prepay Loans in an aggregate amount sufficient to reduce the Dollar
Equivalent thereof as of the date of such payment to an amount not to exceed the
combined Commitments then in effect.
     2.08 Fees.
     (a) Facility Fee. The Borrower shall pay to the Administrative Agent, for
the account of the Banks ratably in proportion to their Commitments, a facility
fee on the daily average aggregate amount of the Commitments (including both the
portion thereof that is used and the portion thereof that is unused), at the
rate of (i) 0.040% per annum during each Rating Level I, (ii) 0.050% per annum
during each Rating Level II, (iii) 0.060% per annum during each Rating
Level III, (iv) 0.080% per annum during each Rating Level IV, and (v) 0.125% per
annum during each Rating Level V. Such facility fee shall accrue, with respect
to any Bank,

20



--------------------------------------------------------------------------------



 



from and including the Restatement Date to but excluding the Maturity Date of
such Bank, payable quarterly in advance as of each April 1, July 1, October 1
and January 1 prior to the Maturity Date of such Bank, commencing October 1,
2007. The facility fee provided in this subsection shall be nonrefundable and
shall accrue at all times after the Restatement Date, including at any time
during which one or more conditions in Section 4 are not met.
     (b) Agency Fee. The Borrower shall pay an agency fee to the Administrative
Agent for the Administrative Agent’s own account as agreed upon between the
Borrower and the Administrative Agent.
     2.09 Payments by the Borrower.
     (a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein and
except with respect to payments of principal of and interest on Alternative
Currency Loans, all payments by the Borrower shall be made to the Administrative
Agent for the account of the Banks at the Administrative Agent’s Payment Office,
and shall be made in Dollars and in immediately available funds, no later than
1:00 p.m. (New York City time) on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder with respect
to principal of and interest on Alternative Currency Loans shall be made to the
Administrative Agent, for the account of the respective Banks to which such
payment is owed, at the Administrative Agent’s Payment Office in such
Alternative Currency and in immediately available funds not later than 1:00
p.m., New York City time, on the date specified herein. The Administrative Agent
will promptly distribute to each Bank its Pro Rata Share (or other applicable
share as expressly provided herein) of such payment in like funds as received.
Any payment received by the Administrative Agent later than 1:00 p.m. (New York
City time) shall be deemed to have been received on the following Business Day
and any applicable interest or fee shall continue to accrue.
     (b) Unless the Administrative Agent receives notice from the Borrower prior
to the date on which any payment is due to the Banks that the Borrower will not
make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date in immediately available funds and the Administrative Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Bank on such due date an amount equal to the amount then due such Bank.
If and to the extent the Borrower has not made such payment in full to the
Administrative Agent, each Bank shall repay to the Administrative Agent on
demand such amount distributed to such Bank, together with interest thereon at
the Federal Funds Rate or, with respect to Alternative Currency Loans, the
Overnight Rate for each day from the date such amount is distributed to such
Bank until the date repaid.
     2.10 Payments by the Banks to the Administrative Agent.
     (a) Unless the Administrative Agent receives notice from a Bank on or prior
to the Restatement Date or, with respect to any Borrowing after the Restatement
Date, at least one Business Day prior to the date of such Borrowing (or prior to
the time of a Borrowing, in the case of any Base Rate Loan), that such Bank will
not make available as and when required

21



--------------------------------------------------------------------------------



 



hereunder to the Administrative Agent for the account of the Borrower the amount
of that Bank’s Pro Rata Share of the Borrowing, the Administrative Agent may
assume that each Bank has made such amount available to the Administrative Agent
in immediately available funds in the applicable currency on the Borrowing Date
and the Administrative Agent may (but shall not be so required), in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent any Bank shall not have made its full
amount available to the Administrative Agent in immediately available funds in
the applicable currency and the Administrative Agent in such circumstances has
made available to the Borrower such amount, that Bank shall on the Business Day
following such Borrowing Date make such amount available to the Administrative
Agent, together with interest at the Federal Funds Rate or, with respect to
Alternative Currency Loans, the Overnight Rate for each day during such period.
A notice of the Administrative Agent submitted to any Bank with respect to
amounts owing under this Section (a) shall be conclusive, absent manifest error.
If such amount is so made available, such payment to the Administrative Agent
shall constitute such Bank’s Loan on the date of Borrowing for all purposes of
this Agreement. If such amount is not made available to the Administrative Agent
on the Business Day following the Borrowing Date, the Administrative Agent will
notify the Borrower of such failure to fund and, upon demand by the
Administrative Agent, the Borrower shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans comprising such Borrowing.
     (b) The failure of any Bank to make any Loan on any Borrowing Date shall
not relieve any other Bank of any obligation hereunder to make a Loan on such
Borrowing Date, but no Bank shall be responsible for the failure of any other
Bank to make the Loan to be made by such other Bank on any Borrowing Date.
     2.11 Extension of Maturity Date. The Borrower may, upon not less than
30 days’ (but not more than 45 days’) notice prior to each anniversary of the
Restatement Date (the “Current Anniversary Date”) to the Administrative Agent
(which shall notify each Bank of receipt of such request), propose to extend the
Maturity Date for an additional one-year period measured from the Maturity Date
then in effect. Each Bank shall endeavor to respond to such request, whether
affirmatively or negatively (such determination to be in the sole discretion of
such Bank), by notice to the Administrative Agent in writing not less than
20 days (but not more than 30 days) prior to the Current Anniversary Date. The
Administrative Agent shall, upon not less than 15 days’ notice prior to the
Current Anniversary Date, notify the Borrower in writing of the Banks’
decisions. No Maturity Date of any Bank shall be extended unless (i) by the date
20 days prior to the Maturity Date then in effect Banks having at least 50% in
aggregate amount of the Commitments in effect at the time any such extension is
requested shall have elected so to extend their Commitments and (ii) the
Administrative Agent shall have received a certificate signed by a Designated
Officer dated as of such extension date in form and substance satisfactory to
the Administrative Agent stating that the representations and warranties
contained in Section 5 are true and correct in all material respects on and as
of such date, and that no state of facts constituting a Default or an Event of
Default has occurred and is continuing. Any Bank which does not give such notice
to the Administrative Agent by the date 20 days prior to the Maturity Date then
in effect shall be deemed to have elected not to extend as requested, and the
Commitment of each non-extending Bank shall terminate on its Maturity Date
determined

22



--------------------------------------------------------------------------------



 



without giving effect to such requested extension. If any Bank does not consent
to a request for an extension of the Maturity Date, or is deemed not to have
consented to the requested extension (each, a “Declining Bank”), and the
Maturity Date has been extended for the other Bank(s) (the “Extending Banks”),
the Borrower may, prior to the end of the Current Anniversary Date, replace such
Declining Bank with one or more third party financial institutions acceptable to
the Administrative Agent or increase the Commitment of an Extending Bank, in an
amount equal to the amount of the Commitments of the Declining Banks, provided
that, as provided in Section 2.13, the Extending Banks shall have the right to
increase their Commitments ratably up to the amount of the Declining Banks’
Commitments before the Borrower will be permitted to substitute any other
financial institution for the Declining Banks.
     2.12 Increased Commitments; Additional Banks.
     (a) On a single occasion during each year subsequent to the Restatement
Date, the Borrower may, upon at least thirty (30) days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Banks), propose to increase the amount of the Commitments in an aggregate
minimum amount of $25,000,000 and an aggregate maximum amount for all increases
pursuant to this Section 2.12 not to exceed $500,000,000 (the amount of any such
increase, the “Increased Commitments”) provided that (i) such Increased
Commitments shall become and remain effective only during a Rating Level I, a
Rating Level II, a Rating Level III or a Rating Level IV, and (ii) the
Administrative Agent shall have received a certificate signed by a Designated
Officer dated as of the date of such increase in form and substance satisfactory
to the Administrative Agent stating that the representations and warranties
contained in Section 5 are true and correct in all material respects on and as
of such date and that no Default or Event of Default has occurred and is
continuing.
     (b) The Borrower may offer the Increased Commitments to: (i) any Bank party
to this Agreement; provided, that any Bank offered an Increased Commitment shall
have no obligation to accept such Increased Commitment; or (ii) any other
financial institution acceptable to the Administrative Agent and which agrees to
become a party to this Agreement (an “Additional Bank”); provided that the
Commitment of each such Additional Bank or Additional Banks equals or exceeds
$10,000,000. The sum of (1) the aggregate amount of Commitment increases of any
existing Banks pursuant to this subsection (b) plus (2) the aggregate amount of
any Commitments of Additional Banks shall not in the aggregate exceed the total
amount of the Increased Commitments.
     (c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.12 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrower, by each Additional Bank and by each other Bank whose
Commitment is to be increased, setting forth the new Commitments of such Banks
and setting forth the agreement of each Additional Bank to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the Increased Commitments and such opinions of counsel
for the Borrower with respect to the Increased Commitments as the Administrative
Agent may reasonably request.

23



--------------------------------------------------------------------------------



 



     2.13 Substitution of Banks. If any Bank declines to extend its Maturity
Date pursuant to Section 2.11, the Borrower shall have the right, with the
assistance of the Administrative Agent, to seek one or more Eligible Assignees
(which may be one or more of the Banks) reasonably satisfactory to the
Administrative Agent and the Borrower to purchase the Loans and assume the
Commitments of such Bank, and the Borrower, the Administrative Agent, such Bank,
and such Eligible Assignees shall execute and deliver an appropriately completed
Assignment and Assumption pursuant to Section 10.08 hereof to effect the
assignment of rights to and the assumption of obligations by such Eligible
Assignees; provided that (i) such requesting Bank shall be entitled to
compensation under Section 3 for any costs incurred by it prior to its
replacement, (ii) no Default or Event of Default has occurred and is continuing,
(iii) the Borrower has satisfied all of its obligations under the Loan Documents
relating to such Bank, (iv) in the case of the Commitments of any Banks that
have declined to extend their Maturity Date pursuant to Section 2.11, the Banks
that have extended their Maturity Date pursuant to Section 2.11 shall on a
ratable basis have the right (but no obligation), for a period of seven days
following receipt of notice from the Administrative Agent at the request of the
Borrower that the Commitments of non-extending Banks may be assumed, to assume
the Commitments of such declining Banks before any other Eligible Assignees
assume such Commitments, and (v) the Borrower shall have paid the Administrative
Agent a $3,500 administrative fee if such replacement Bank is not an existing
Bank.
SECTION 3.
PAYMENTS, COSTS
     3.01 Eurocurrency Costs. Upon notice from any Bank and subject to
compliance with Section 9.09, the Borrower shall promptly, reimburse that Bank
for any increase in its costs, including without limitation taxes (and
additional amounts equal to increases in taxes attributable to payments by the
Borrower of such taxes), assessments or a change in the basis of taxation of
payments to such Bank (other than any tax, or changes in the rate of any tax,
based upon the income, profits or business of the Bank, or upon any personal
property or franchise of the Bank, or any similar tax which may be levied upon
the Bank, or any change in the rate of any such similar tax by the United States
or any other government having jurisdiction, or any political subdivision or
taxing authority of any thereof), fees, charges, and/or special deposit and/or
other similar reserve requirements (other than requirements expressly included
herein in the determination of the Eurocurrency Rate hereunder) directly or
indirectly resulting from or relating to any Eurocurrency Rate Loan due to any
circumstance; provided that, the Borrower shall have no obligation to reimburse
such Bank for any increase in costs that is attributable to the prepayment by
such Bank, in the case of a Eurocurrency Rate Loan, of a time deposit in the
Designated Interbank Eurocurrency Market, where the Borrower has not paid or
redesignated a corresponding Eurocurrency Rate Loan prior to the end of the term
of such Eurocurrency Rate Loan. As used in the preceding sentence, “reserve
requirements” shall be calculated after taking into account any compensation
received by the Bank through the computation of the Eurocurrency Reserve
Percentage or any Eurocurrency fee paid to the Bank. Amounts payable to a Bank
under this Section 3.01 shall be determined solely by that Bank upon the
assumption that the Bank funded 100% of that Eurocurrency Rate Loan by the
acceptance of a time deposit in the Designated Interbank Eurocurrency Market for
a corresponding amount and term, regardless of whether the Bank did so in fact.
In attributing a Bank’s general costs relating to its Eurocurrency operations to
any transaction under this Agreement, or averaging any cost over

24



--------------------------------------------------------------------------------



 



a period of time, that Bank may use any reasonable attribution and/or averaging
method it deems appropriate and practical. The determination of such amount by
the Bank shall be presumed correct in the absence of manifest error.
     3.02 Special Eurocurrency Circumstances. If (x) any Regulatory Development
relating to the interbank Eurocurrency markets shall at any time in the
reasonable opinion of any Bank make it unlawful or impractical for that Bank to
fund or maintain a Eurocurrency Rate Loan in the Designated Interbank
Eurocurrency Market for a corresponding amount or term, or to continue that
funding or maintaining, or to determine or charge interest rates based upon any
appropriate Eurocurrency Rate or (y) the Administrative Agent or any Bank
determines in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (i) deposits in the relevant currency
are not being offered to banks in the applicable offshore interbank market for
such currency for the applicable amount and Interest Period of such Eurocurrency
Rate Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for such Eurocurrency Rate Loan, or (iii) the Eurocurrency
Rate for such Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to the Banks of funding such Eurocurrency Rate Loan, the Administrative
Agent or that Bank, as applicable, shall promptly notify the Administrative
Agent and the Banks who shall notify the Borrower and, notwithstanding any other
provision of this Agreement:
     (a) the then outstanding principal amounts of any outstanding Eurocurrency
Rate Loan shall be automatically converted into a Base Rate Loan and, if, on the
date of any such conversion, any such Eurocurrency Rate Loan is an Alternative
Currency Loan, it shall be redenominated into a Dollar Loan in a principal
amount equal to the Dollar Equivalent of the amount of such Alternative Currency
Loan; and
     (b) no Eurocurrency Rate Loan may be made thereafter until that Bank
determines that to do so would be lawful or practical.
     Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing, conversion or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
     3.03 Eurocurrency Indemnification. The Borrower hereby indemnifies each
Bank against, and agrees to hold each Bank harmless from and reimburse each Bank
on demand for all costs, expenses, claims, penalties, liabilities, losses, legal
fees and damages (including without limitation any interest paid or that would
be paid by a Bank for deposits in Dollars in the Designated Interbank
Eurocurrency Market and any loss sustained or that would be sustained by a Bank
in connection with the reemployment of funds) incurred or sustained, or that
would be incurred or sustained, by each Bank, as reasonably determined by the
Bank, as a result of (a) any failure of the Borrower to consummate, or the
failure of any condition required for the consummation of, any Eurocurrency Rate
Loan on the date or in the amount specified in any notice, requesting or
designating a Eurocurrency Rate Loan or (b) the Borrower’s prepayment of any
Eurocurrency Rate Loan before the last day of its Interest Period. The
indemnification shall be determined as though the Bank had funded or would have
funded 100%, as the case may be, of the Eurocurrency Rate Loan in the Designated
Interbank Eurocurrency Market for a corresponding amount and term.

25



--------------------------------------------------------------------------------



 



The determination of such amount by the Bank shall be presumed correct in the
absence of manifest error.
     3.04 Computation of Interest and Fees. All computations of interest
hereunder shall be calculated on the basis of a year of 365 days or 366 days, as
the case may be, and the actual number of days elapsed, except that computations
of interest on all Eurocurrency Rate Loans (other than Eurocurrency Rate Loans
denominated in Sterling) and computations of interest on Base Rate Loans when
the Base Rate is calculated by reference to the Federal Funds Rate shall be
calculated on the basis of a year of 360 days and the actual number of days
elapsed. All computations of fees hereunder shall be calculated on the basis of
a year of 360 days and the actual number of days elapsed.
     3.05 Holidays. If any payment to be made by the Borrower on a Base Rate
Loan shall come due on a day other than a Business Day, payment shall be made on
the next succeeding Business Day and the extension of time shall be reflected in
computing interest. If any payment to be made by the Borrower on a Eurocurrency
Rate Loan shall come due on a day other than a Designated Interbank Eurocurrency
Market Day, payment shall be made on the next preceding or succeeding Designated
Interbank Eurocurrency Market Day as determined by the Administrative Agent in
accordance with the then current banking practice in the Designated Interbank
Eurocurrency Market and the adjustment shall be reflected in computing interest.
     3.06 Payment Free of Taxes. Subject to compliance with Section 9.09, any
payments made by the Borrower hereunder shall be made free and clear of, and
without reduction by reason of, any taxes, withholding or other deductions
whatsoever.
     3.07 Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Bank to obtain the funds for any Borrowing in any particular place or manner
or to constitute a representation by any Bank that it has obtained or will
obtain the funds for any Borrowing in any particular place or manner.
     3.08 Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Bank not to require payment of any fee or costs, or
to reduce the amount of the payment required for any fee or costs or to
calculate any fee or costs in any particular manner, for any particular
Eurocurrency Rate Loan shall in no way limit the Administrative Agent’s or that
Bank’s right to require full payment of any fee or costs for any other
Eurocurrency Rate Loan or to calculate any fee or costs in another manner.
     3.09 Other Costs. If, at any time subsequent to the Restatement Date, any
Bank shall have reasonably determined that the adoption of any Law regarding
capital adequacy, any reserve, special deposit or similar requirements generally
applicable to commitments or credit arrangements similar to the Commitments
(other than requirements expressly included herein in the determination of the
Eurocurrency Rate) hereunder, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Agency, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by said Bank or any corporation controlling said Bank
with any request or directive regarding capital adequacy, any reserve, special
deposit or similar requirement (other than requirements expressly included
herein in the determination of the Eurocurrency Rate hereunder) (whether or not
having the force of Law)

26



--------------------------------------------------------------------------------



 



of any such Governmental Agency, central bank or comparable agency, has or would
have the effect of increasing the cost to, or reducing the income received by or
imposing any expense (including loss of margin), on any said Bank or any
corporation controlling said Bank, or, in the case of any capital adequacy
requirement, reducing the rate of return on said Bank’s or corporation’s capital
as a consequence of its obligations hereunder to a level below that which said
Bank or corporation could have achieved but for such adoption, change or
compliance (taking into consideration said Bank’s or corporation’s policies with
respect to capital adequacy), then from time to time, each affected Bank may
notify the Borrower (with a copy to Administrative Agent) of the additional
amount or amounts as will compensate said Bank or corporation for such increase,
reduction or imposition and, upon demand, the Borrower shall pay said affected
Bank or corporation such amount or amounts. In determining such amount, the
affected Bank or corporation may use reasonable attribution and/or averaging
methods which it deems appropriate and practical. In no event shall the Borrower
be liable for any such amounts relating to periods of time more than three
months prior to the date upon which the Borrower receives notice from the
affected Bank, except to the extent that such periods of time (i) relate to
retroactive applications of any such Law or retroactive interpretations or
administrations of any such Law or (ii) represent periods during which it is
impracticable for any such Bank to calculate any such amounts due; provided,
however, that such information shall be provided to the Borrower as soon as
practicable. Said affected Bank shall, upon the Borrower’s request, provide the
Borrower with a statement showing in reasonable detail, the basis for
determining the amount charged hereunder.
     3.10 Survivability. The Borrower’s obligations under this Section 3 shall
survive the date on which all Borrowings hereunder were fully paid.
SECTION 4.
CONDITIONS
     4.01 Restatement Date. This Agreement shall become effective (as of the
date first written above) only upon the satisfaction of all of the following
conditions precedent:
     (a) The Administrative Agent shall have received all of the following, each
dated as of the Restatement Date (unless otherwise specified or unless the
Administrative Agent otherwise agrees) and all in form and substance
satisfactory to the Administrative Agent and legal counsel for the
Administrative Agent:
     (i) a certificate signed by a Designated Officer (A) stating that the
execution, delivery and performance of the Loan Documents by the Borrower was
duly authorized by resolution of its board of directors on the date therein
specified and that such authorization is still in force and effect, (B) setting
forth such resolution adopted by such board of directors, (C) setting forth the
name of each person authorized to sign any Loan Document on behalf of the
Borrower with specimen signatures of such persons, and (D) stating that the
representations and warranties contained in Section 5 are true and correct on
and as of the Restatement Date, no Default or an Event of Default has occurred
and is continuing, and the Borrower shall be in compliance with all the terms
and provisions of the Loan Documents;

27



--------------------------------------------------------------------------------



 



     (ii) a current good standing certificate for the Borrower issued by the
appropriate Governmental Agency in the jurisdiction of incorporation;
     (iii) a certificate of good standing of the Borrower as a foreign
corporation in California;
     (iv) a favorable written opinion of counsel for the Borrower dated as of
the Restatement Date and satisfactory to Administrative Agent and as to such
matters as Administrative Agent acting on behalf of the Banks may reasonably
request;
     (v) a favorable written opinion of counsel for the Administrative Agent
dated as of the Restatement Date and satisfactory to the Borrower and as to such
matters as the Borrower may reasonably request;
     (vi) such other certificates, documents, consents, or opinions that any
Bank may reasonably request; and
(b) The Administrative Agent shall have received, for the account of the Banks:
     (i) with respect to each Bank that was a party to the Original Credit
Agreement, an upfront fee equal to the sum of (A) 0.010% of such Bank’s Original
Commitment, and (B) 0.020% of the amount by which such Bank’s Commitment exceeds
such Bank’s Original Commitment; and
     (ii) with respect to each Bank that was not a party to the Original Credit
Agreement, an upfront fee equal to 0.020% of such Bank’s Commitment.
     (c) The Joint Lead Arrangers shall have received, for their own account, an
arrangement fee as agreed upon between the Borrower, the Administrative Agent,
the Joint Lead Arrangers and the Syndication Agent.
     4.02 Any Borrowing, Conversion or Continuation. The obligation of the Banks
to make any Loan or to convert into or continue any Eurocurrency Rate Loan is
subject to the following conditions precedent:
     (a) the representations and warranties contained in Section 5 (other than
in Sections 5.06 and 5.09) shall be true and correct in all material respects,
and shall be deemed made, on and as of the date of the Loan, conversion or
continuation as though made on and as of that date, and no state of facts
constituting a Default or an Event of Default shall have occurred and be
continuing; and, upon its request therefor, the Administrative Agent shall have
received, dated as of the date of the Loan, a certificate of a Designated
Officer from the Borrower to that effect, with any changes or exceptions thereto
being described in a schedule attached to such certificate and with such changes
or exceptions being subject to the approval of the Majority Banks;
     (b) the Administrative Agent shall have timely received a Notice of
Borrowing or a Notice of Conversion/Continuation, as applicable, in compliance
with Section 2.

28



--------------------------------------------------------------------------------



 



SECTION 5.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Banks that:
     5.01 Existence and Qualification; Power; Compliance with Law.
     (a) The Borrower is a corporation duly formed, validly existing and in good
standing under the laws of Delaware. The chief executive offices of the Borrower
are in Pasadena, California. The Borrower is duly qualified or registered to
transact business in California and each other jurisdiction in which the conduct
of its business or the ownership of its properties make such qualification or
registration necessary, except where the failure so to qualify or register would
not have a Material Adverse Effect. The Borrower has all requisite corporate
power and authority to conduct its business, to own and lease its properties and
to execute, deliver and perform all of its obligations under the Loan Documents.
     (b) All outstanding shares of capital stock of the Borrower are duly
authorized, validly issued, fully paid, nonassessable, and issued in compliance
with all applicable state and federal securities and other laws.
     (c) The Borrower is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Agency that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions would not have a Material Adverse Effect.
     5.02 Authority; Compliance with Other Instruments and Government
Regulations. The execution, delivery, and performance by the Borrower of the
Loan Documents have been duly authorized by all necessary action and do not and
will not (a) require any consent or approval not heretofore obtained of any
stockholder, security holder or creditor; (b) violate or conflict with any
provision of the Borrower’s charter, certificate, articles of incorporation or
bylaws, or amendments thereof; (c) result in or require the creation or
imposition of any Lien or Right of Others upon or with respect to any property
now owned or leased or hereafter acquired by the Borrower; (d) violate any
provision of any Laws (including without limitation Regulation U of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to the
Borrower; or (e) result in a breach of or constitute a default under, or cause
or permit the acceleration of any obligation owed under, any indenture or loan
or credit agreement or any other material agreement, lease, or instrument to
which the Borrower is a party or by which the Borrower or any of its property,
is bound or affected; and the Borrower is not in default under any Laws, order,
writ, judgment, injunction, decree, determination, award, indenture, agreement,
lease, or instrument described in Section 5.02(e) in any respect that would have
a Material Adverse Effect.
     5.03 No Governmental Approvals Required. No authorization, consent,
approval, order, license or permit from, or filing, registration, or
qualification with, or exemption from any

29



--------------------------------------------------------------------------------



 



of the foregoing from, any Governmental Agency is or will be required to
authorize or permit under applicable Laws the execution, delivery, and
performance by the Borrower of the Loan Documents.
     5.04 Subsidiaries.
     (a) Schedule 5.04 hereto correctly sets forth as of December 31, 2006 the
names, forms of legal entity and jurisdictions of formation of all Subsidiaries
of the Borrower and states whether each is or is not a Consolidated Subsidiary.
Except for shares of capital stock or partnership interests in a Subsidiary
required by applicable Laws to be held by a director or comparable official of
that Subsidiary and unless otherwise indicated in Schedule 5.04 or where the
failure to own all of the shares of capital stock or partnership interests in
such Subsidiary would not have a Material Adverse Effect, all of the outstanding
shares of capital stock or partnership interests of each Subsidiary are owned
beneficially by the Borrower, and, to the best knowledge of the Borrower, all
securities and interests so owned are duly authorized, validly issued, fully
paid, non-assessable, and issued in compliance with all applicable state and
federal securities and other laws, and are free and clear of all Liens and
Rights of Others.
     (b) Each Subsidiary is a corporation or other legal entity duly formed,
validly existing, and in good standing under the laws of its jurisdiction of
formation, is duly qualified to do business and is in good standing in each
jurisdiction in which the conduct of its business or the ownership or leasing of
its properties makes such qualification necessary, except where the failure to
be so duly qualified and in good standing does not have a Material Adverse
Effect, and has all requisite legal power and authority to conduct its business
and to own and lease its properties.
     (c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and has accomplished all filings,
registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Agency that are necessary for the transaction
of its business, except where the failure to be in such compliance, obtain such
authorizations, consents, approvals, orders, licenses, and permits, accomplish
such filings, registrations, and qualifications, or obtain such exemptions, does
not have a Material Adverse Effect.
     5.05 Financial Statements. The Borrower has furnished to each Bank the
following financial statements: (i) the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at December 31, 2006, and the
related consolidated statements of income, shareholders’ equity and changes in
financial position for the year then ended, together with the report of
PricewaterhouseCoopers on such financial statements and (ii) the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at June 30,
2007, and the related consolidated statements of income, shareholder’s equity
and changes in financial position for the three months then ended. The foregoing
financial statements are in accordance with the books and records of the
Borrower and its Consolidated Subsidiaries, were prepared in accordance with
generally accepted accounting principles applied consistently throughout the
periods covered thereby and fairly present the consolidated financial condition
and results of operations of the Borrower and the Consolidated Subsidiaries as
at the dates and for the periods covered thereby.

30



--------------------------------------------------------------------------------



 



     5.06 No Material Adverse Change or Other Liabilities. Except as set forth
in Section 5.09, since December 30, 2006, there has been no event or
circumstance that has had a Material Adverse Effect. The Borrower and the
Consolidated Subsidiaries do not have any material liability or material
contingent liability required to be reflected or disclosed in the financial
statements or notes thereto described in Section 5.05 which is not so reflected
or disclosed.
     5.07 Title to Assets. The Borrower has good and valid title to all of the
assets reflected in the financial statements described in Section 5.05 (except
for assets that are sold in transactions that are not prohibited by the terms of
this Agreement) free and clear of all Liens and Rights of Others other than
(a) those reflected or disclosed in such financial statements or notes thereto,
(b) immaterial Liens or Rights of Others not required under generally accepted
accounting principles to be so reflected or disclosed, and (c) Liens or Rights
of Others permitted pursuant to Section 7.02.
     5.08 Regulated Industries. Neither the Borrower nor any of its Subsidiaries
is or is required to be registered under the Investment Company Act of 1940.
     5.09 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of any of them
in any court of law or before any Governmental Agency which, if determined
adversely to any of them, would have a Material Adverse Effect, except as set
forth in Schedule 5.09 annexed hereto or as referred to in the Borrower’s news
releases and filings with the Securities and Exchange Commission made or filed
on or prior to the Restatement Date (including the Australian Competition and
Consumer Commission investigation into industry competitive practices, and any
related or threatened inquiries, claims, proceedings or lawsuits pertaining to
this investigation or to the subject matter thereof or of the concluded
investigations by the U.S. Department of Justice, the European Commission and
the Canadian Department of Justice (including purported class actions seeking
treble damages for alleged unlawful competitive practices, and purported class
actions related to alleged disclosure and fiduciary duty violations pertaining
to alleged unlawful competitive practices, which were filed after the
announcement of the U.S. Department of Justice investigation), as well as the
impact of potential violations of the U.S. Foreign Corrupt Practices Act based
on issues in China).
     5.10 Binding Obligations. This Agreement constitutes the legal, valid, and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     5.11 No Default. No Default or Event of Default exists or has resulted from
the incurring of any Obligations by the Borrower. As of the Restatement Date,
neither the Borrower nor any Subsidiary is in default under or with respect to
any material contractual obligation in any respect which, individually or
together with all such defaults, has had a Material Adverse Effect.

31



--------------------------------------------------------------------------------



 



     5.12 ERISA. (a) The actuarial present value of all vested accrued benefits
under all Pension Plans does not exceed the current fair market value of the
assets determined on an ongoing basis of the Pension Plans by an amount which
would materially affect the financial condition or the Borrower’s abilities to
pay or perform its obligations under the Loan Documents; (b) no Pension Plan or
trust created thereunder has incurred any “accumulated funding deficiency” (as
such term is defined in Section 302 of ERISA) whether or not waived, since the
effective date of ERISA; and (c) based on information received from the
respective administrators of “multiemployer plans” (as defined in ERISA) to
which the Borrower or any Subsidiary contributes, the aggregate present value of
the unfunded vested benefits allocable to the Borrower or such Subsidiaries
under all such multiemployer plans is not an amount which would materially
affect the financial condition or the Borrower’s abilities to pay or perform its
obligations under the Loan Documents.
     5.13 Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for purpose of “buying” or “carrying” any Margin Stock within
the meanings of Regulation U of the Board of Governors of the Federal Reserve
System. No part of any Borrowing will be used to buy or carry any Margin Stock,
or to extend credit to others for that purpose, or for any purpose, if to do so
would violate the provisions of Regulation U.
     5.14 Tax Liability. The Borrower and its Subsidiaries have filed all income
tax returns which are required to be filed, and have paid, or made provision for
the payment of, all taxes which have become due pursuant to said returns or
pursuant to any assessment received by the Borrower or any Subsidiary, except
such taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided, and except such taxes the failure of which
to pay will not have a Material Adverse Effect.
     5.15 Copyrights, Patents, Trademarks and Licenses, etc. The Borrower or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, where the failure to have such
rights would have a Material Adverse Effect. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person, where such infringement would create a Material Adverse
Effect.
     5.16 Environmental Matters. The Borrower conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Borrower has reasonably concluded that such Environmental Laws and
Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.
     5.17 Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies

32



--------------------------------------------------------------------------------



 



engaged in similar businesses and owning similar properties in localities where
the Borrower or such Subsidiary operates.
     5.18 Disclosure. No written statement made by the Borrower to the Banks in
connection with the Loan Documents or any Loan contains or will contain any
untrue statement of a material fact or omits or will omit a material fact
necessary to make the statements contained or made therein not misleading. There
is no fact which the Borrower has not disclosed to the Banks in writing which
materially and adversely affects nor, so far as the Borrower can now foresee, is
reasonably likely to prove to affect materially and adversely the business,
operations, properties, prospects, profits or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, or the ability of the
Borrower to perform the Obligations.
SECTION 6.
AFFIRMATIVE COVENANTS
     As long as any Borrowing remains unpaid, or any other Obligation remains
unpaid or unperformed, or any commitment to make Loans remains in effect, the
Borrower shall, and shall cause each of its Subsidiaries to, unless the Majority
Banks otherwise consent in writing:
     6.01 Financial and Business Information. As long as any Borrowing remains
unpaid or any other Obligation remains unpaid or unperformed, or any Commitment
remains in effect, the Borrower shall, unless the Majority Banks otherwise
consent in writing, deliver to the Banks at its own expense:
     (a) As soon as reasonably possible, and in any event within 60 days after
the close of each of the first three fiscal quarters of the Borrower, (i) the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter, setting forth in comparative form the corresponding
figures for the corresponding quarter of the preceding fiscal year, if
available, and (ii) the consolidated statements of profit and loss and changes
in financial position of the Borrower and its Consolidated Subsidiaries for such
quarter and for the portion of the fiscal year ended with such quarter, setting
forth in comparative form the corresponding periods of the preceding fiscal
year, all in reasonable detail, prepared in accordance with generally accepted
accounting principles consistently applied and certified by the principal
financial officer of the Borrower, subject to normal year-end audit adjustments;
     (b) As soon as reasonably possible, and in any event within 120 days after
the close of each fiscal year of the Borrower, (i) the consolidated balance
sheets of the Borrower and its Consolidated Subsidiaries as at the end of such
fiscal year, setting forth in comparative form the corresponding figures at the
end of the preceding fiscal year and (ii) the consolidated statements of profit
and loss and changes in financial position of the Borrower and its Consolidated
Subsidiaries for such fiscal year, setting forth in comparative form the
corresponding figures for the previous fiscal year. Such consolidated balance
sheet and statements shall be prepared in reasonable detail, in accordance with
generally accepted accounting principles consistently applied, and shall be
accompanied by a report and opinion of PricewaterhouseCoopers or other
independent public accountants selected by the Borrower and reasonably
satisfactory to the Majority Banks, which report and opinion shall be prepared
in accordance with generally

33



--------------------------------------------------------------------------------



 



accepted auditing standards and shall be subject only to such qualifications and
exceptions as are acceptable to the Majority Banks.
     6.02 Certificates; Other Information. As long as any Borrowing remains
unpaid or any other Obligation remains unpaid or unperformed, or any Commitment
remains in effect, the Borrower shall deliver or make available to the Banks via
the Borrower’s website, averydennison.com or at its own expense:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a Compliance Certificate executed by a Designated
Officer;
     (b) promptly after request by any Bank, copies of any material report filed
by the Borrower or any of its Subsidiaries with any Governmental Agency unless
to do so would violate applicable Laws; and
     (c) promptly after the same are available, at any Bank’s request, copies of
each annual report, proxy or financial statement or other material report or
communication sent to all stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower files with the Securities and Exchange Commission or any similar or
corresponding Governmental Agency or with any securities exchange.
     6.03 Notices. The Borrower shall promptly notify the Administrative Agent
and each Bank:
     (a) promptly upon becoming aware of the occurrence of any (i) “reportable
event” (as such term is defined in Section 4043 of ERISA) or (ii) “prohibited
transaction” (as such term is defined in Section 406 or Section 2003(a) of
ERISA) with respect to which the Borrower may be liable for excise tax under
Section 4975 of the Code in connection with any Pension Plan or any trust
created thereunder, in either case which may result in a Material Adverse
Effect, a written notice specifying the nature thereof, what action the Borrower
and/or any of its Subsidiaries is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto; it being understood that for purposes of this provision,
“aware” means that such event or transaction must be actually known to the chief
financial officer or the treasurer of the Borrower;
     (b) promptly upon, and in any event within five Business Days after,
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default a written notice specifying the nature and period
of existence thereof and what action the Borrower is taking or proposes to take
with respect thereto; it being understood that for purposes of this provision,
“aware” means that such condition or event must be actually known to the chief
financial officer or the treasurer of the Borrower;
     (c) promptly upon becoming aware that the holder of any evidence of
indebtedness or other security of the Borrower or any of its Subsidiaries that
is material to the Borrower and its consolidated Subsidiaries, considered as a
whole, has given notice or taken any other action with respect to a claimed
default or event of default, a written notice specifying the notice given or
action taken by such holder and the nature of the claimed default or event of
default and what action the Borrower or its Subsidiary is taking or proposes to
take with respect thereto; it being understood that for purposes of this
provision,

34



--------------------------------------------------------------------------------



 



“aware” means that such notice or action must be actually known to the chief
financial officer or the treasurer of the Borrower;
     (d) of any change in accounting policies or financial reporting practices
by the Borrower or any of its consolidated Subsidiaries that is material to the
Borrower and its consolidated Subsidiaries considered as a whole; and
     (e) such other data and information as from time to time may be reasonably
requested by any Bank.
     6.04 Payment of Taxes and Other Potential Liens. Pay and discharge
promptly, all taxes (including any withholding taxes required by law to be paid
by the Borrower), assessments, and governmental charges or levies imposed upon
it, upon its property or any part thereof, upon its income or profits or any
part thereof, in each case that, individually or in the aggregate, are material
to the Borrower and its Subsidiaries, considered as a whole, or upon any right
or interest of the Banks under any Loan Document; except that the Borrower and
its Subsidiaries shall not be required to pay or cause to be paid (a) any income
or gross receipts tax generally applicable to banks or (b) any tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of the Borrower is in danger of being lost or
forfeited.
     6.05 Preservation of Existence. Preserve and maintain their respective
existence, licenses, rights, franchises, and privileges in the jurisdiction of
their formation and all authorizations, consents, approvals, orders, licenses,
permits, or exemptions from, or registrations with, any Governmental Agency that
are necessary for the transaction of their respective businesses, and qualify
and remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective properties, except that the failure to preserve
and maintain any particular license, right, franchise, privilege, authorization,
consent, approval, order, permit, exemption, or registration, or to qualify or
remain qualified in any jurisdiction, that would not have a Material Adverse
Effect will not constitute a violation of this covenant, and except that nothing
in this Section 6.05 shall prevent the termination of the business or existence
(corporate or otherwise) of any Subsidiary of the Borrower which in the
reasonable judgment of the Board of Directors of the Borrower is no longer
necessary or desirable.
     6.06 Maintenance of Properties. Maintain, preserve, and protect all of
their respective properties and equipment in good order and condition, subject
to wear and tear in the ordinary course of business and, in the case of
unimproved properties, damage caused by the natural elements, and not permit any
waste of their respective properties, except where a failure to maintain,
preserve, and protect a particular item of property or equipment would not
result in a Material Adverse Effect.
     6.07 Maintenance of Insurance. Maintain insurance with responsible
insurance companies in such amounts and against such risks as is usually carried
by responsible companies engaged in similar businesses and owning similar assets
in the general areas in which the Borrower and its Subsidiaries operate except
to the extent that the Borrower or a Subsidiary is,

35



--------------------------------------------------------------------------------



 



in the reasonable opinion of a Designated Officer, adequately self-insured in a
manner comparable to responsible companies engaged in similar businesses and
owning similar assets in the general areas in which the Borrower and its
Subsidiaries operate.
     6.08 Compliance with Laws. Comply with the requirements of all applicable
Laws and orders of any Governmental Agency, noncompliance with which would
result in a Material Adverse Effect, except that the Borrower and its
Subsidiaries need not comply with a requirement then being contested by any of
them in good faith by appropriate proceedings so long as no interest of the
Banks would be materially impaired thereby.
     6.09 Inspection Rights. At any time during regular business hours and as
often as reasonably requested, permit any Bank or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of the
Borrower and its Subsidiaries and to discuss the affairs, finances, and accounts
of the Borrower and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Bank true copies of all
material financial information formally made available to the senior management
of the Borrower and reasonably identifiable by the Borrower. Nothing herein
shall obligate the Borrower to disclose any information to the Banks respecting
trade secrets or similar proprietary information constituting products or
processes relating to the business of the Borrower or its Subsidiaries or in
violation of applicable Laws.
     6.10 Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting financial transactions in conformity with generally
accepted accounting principles applied on a consistent basis and all applicable
requirements of any Governmental Agency having jurisdiction over the Borrower or
any of its Subsidiaries, except where the failure to comply with generally
accepted accounting principles or such applicable requirements would not make
the records and books of accounts of the Borrower and its Subsidiaries, taken as
a whole, materially misleading.
     6.11 ERISA Compliance. Comply with the minimum funding requirements of
ERISA with respect to all Pension Plans.
     6.12 Environmental Laws. Conduct its operations and keep and maintain its
property in compliance with all Environmental Laws where failure to do so will
have a Material Adverse Effect.
     6.13 Use of Proceeds. Use the proceeds of the Loans for working capital,
commercial paper backup and other general corporate purposes not in
contravention of any Law or of any Loan Document, including acquiring other
Persons so long as the acquisition is approved by the board of directors,
requisite general partners, requisite managers or other governing board or body
of the Person being acquired.
SECTION 7.
NEGATIVE COVENANTS
     As long as any Borrowing remains unpaid or any other Obligation remains
unpaid or unperformed, or any commitment to make Loans remains in effect, the
Borrower shall not, and

36



--------------------------------------------------------------------------------



 



shall cause each of its Subsidiaries to not, unless the Majority Banks otherwise
consent in writing:
     7.01 Type of Business. Make any substantial change in the present character
of the business of the Borrower and its Subsidiaries, taken as a whole.
     7.02 Liens. Create, incur, assume or permit to exist any Lien upon any of
its property or assets (other than Unrestricted Margin Stock) now owned or
hereafter acquired if the aggregate obligations secured by all such Liens
exceeds, or would exceed (giving effect to any proposed new Lien) an amount
equal to 10% of Consolidated Net Worth, except:
     (a) Liens for taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;
     (b) Liens arising in connection with workers’ compensation, unemployment
insurance or social security obligations;
     (c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings;
     (d) minor Liens which do not in the aggregate materially detract from the
value of its property or assets or materially impair their use in the operation
of the business of the Borrower or the Subsidiary owning same;
     (e) Liens in existence on property at the time of its acquisition by the
Borrower or its Subsidiary;
     (f) Liens under the Loan Documents; and
     (g) purchase money Liens in connection with nonrecourse tax sale and
leaseback transactions.
     7.03 Investments. Make or permit to exist any Investment in any Person,
except:
     (a) credit extended in connection with the sale of goods or rendering of
services in the ordinary course of business;
     (b) Investments in a Consolidated Subsidiary;
     (c) Acquisitions;
     (d) Investments consisting of Cash Equivalents;
     (e) Investments that individually or in the aggregate would not result in a
Material Adverse Effect; and

37



--------------------------------------------------------------------------------



 



     (f) Investments in corporations, joint ventures, partnerships and other
Persons not majority-owned by the Borrower and its Subsidiaries not exceeding 5%
of Consolidated Net Worth in the aggregate.
     7.04 Contingent Obligations. Incur or permit to exist any Contingent
Obligation if the aggregate of all Contingent Obligations exceeds, or would
exceed (giving effect to any proposed new Contingent Obligation) an amount equal
to 5% of Consolidated Net Worth, except the endorsement of negotiable
instruments in the ordinary course of collection.
     7.05 Subordinated Debt. Make any principal prepayment on any Subordinated
Debt or, if and so long as Default or Event of Default exists, any payment of
principal or interest on any Subordinated Debt.
     7.06 Sale of Assets or Merger. Sell or otherwise dispose of all or
substantially all of the assets (other than Unrestricted Margin Stock), or merge
with any other corporation unless the Borrower or one of its Subsidiaries is the
surviving corporation except that the sale of all or substantially all of the
assets of a Subsidiary of the Borrower, or the merger of any Subsidiary of the
Borrower when it is not the surviving corporation shall not violate this
Section 7.06 if the assets of that Subsidiary are not material in relation to
the assets of the Borrower and its Subsidiaries, taken as a whole.
     7.07 Financial Covenants.
     (a) Not permit the Leverage Ratio to exceed 3.50 to 1.00 at any time; and
     (b) Not permit the ratio of Consolidated Earnings Before Interest and Taxes
to Consolidated Interest to be less than 3.50 to 1.00 at any time.
     7.08 Use of Proceeds. Use any portion of the Loan proceeds, in any manner
that might cause the Loan or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Securities Exchange Act of 1934, as amended, in each case as in effect on the
date or dates of such Loan and such use of proceeds.
SECTION 8.
EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT
     8.01 Events of Default. There will be a default hereunder if any one or
more of the following events (“Events of Default”) occurs and is continuing,
whatever the reason therefor:
     (a) failure of the Borrower to pay any installment of principal when due or
to pay interest hereunder or any fee or other amounts due to any Bank hereunder
within three Business Days after the date when due; or
     (b) the Borrower fails to perform or observe any other term, covenant, or
agreement contained in any Loan Document on its part to be performed or observed
within 30 days after the date performance is due; or

38



--------------------------------------------------------------------------------



 



     (c) any representation or warranty in any Loan Document or in any
certificate, agreement, instrument, or other document made or delivered pursuant
to or in connection with any Loan Document proves to have been incorrect when
made in any material respect; or
     (d) (i) the Borrower or any of its Subsidiaries (1) fails to pay the
principal, or any principal installment, or any present or future indebtedness
for borrowed money, or any guaranty of present or future indebtedness for
borrowed money, within 10 days of the date when due (or within any longer stated
grace period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise in excess of $50,000,000, or (2) fails to
perform or observe any other term, covenant, or agreement on its part to be
performed or observed in connection with any present or future indebtedness for
borrowed money, or any guaranty of present or future indebtedness for borrowed
money, in excess of $50,000,000, if as a result of such failure any holder or
holders thereof (or an agent or trustee on its or their behalf) has the right to
declare it due before the date on which it otherwise would become due, or
(ii) any default or event of default pursuant to that certain Revolving Credit
Agreement dated as of June 15, 2007, by and among the Borrower, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent; or
     (e) any Loan Document, at any time after its execution and delivery and for
any reason other than the agreement of the Banks or satisfaction in full of all
the Obligations, ceases to be in full force and effect or is declared by a court
of competent jurisdiction to be null and void, invalid, or unenforceable in any
respect which is, in the reasonable opinion of the Majority Banks, materially
adverse to the interest of the Banks; or the Borrower denies that it has any or
further liability or obligation under any Loan Document; or
     (f) a final judgment against the Borrower or any of its Subsidiaries is
entered for the payment of money in excess of $50,000,000, and remains
unsatisfied without procurement of a stay of execution for 45 days after the
date of entry of judgment or in any event later than five days prior to the date
of any proposed sale under such judgment; or
     (g) any Domestic Subsidiary, any Significant Subsidiary or the Borrower is
the subject of an order for relief by a bankruptcy court, or is unable or admits
in writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer for it or for all or any part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed without the application or consent of that entity and the
appointment continues undischarged or unstayed for 60 days; or institutes or
consents to any bankruptcy, proposal in bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, custodianship, conservatorship,
liquidation, rehabilitation, or similar proceeding relating to it or to all or
any part of its property under the laws of any jurisdiction; or any similar
proceeding is instituted without the consent of that entity and continues
undismissed or unstayed for 60 days; or any judgment, writ, warrant of
attachment or execution, or similar process is issued or levied against all or
any part of the property of any such entity in an amount in excess of 10% of the
total assets of such entity, and is not released, vacated, or fully bonded
within sixty (60) days after its issue or levy, or the Borrower or any Domestic
Subsidiary or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (g).

39



--------------------------------------------------------------------------------



 



     8.02 Remedies Upon Event of Default.
     (a) Upon the occurrence of any Event of Default (other than an Event of
Default described in Section 8.01(g)): (i) all commitments to make Loans may be
terminated by the Majority Banks without notice to or demand upon the Borrower,
which are expressly waived by the Borrower and (ii) the Majority Banks may
declare the unpaid principal of or unperformed balance of all Obligations due to
the Banks hereunder, all interest accrued and unpaid thereon, and all other
amounts payable under the Loan Documents to be forthwith due and payable,
whereupon the same shall become and be forthwith due and payable, without
protest, presentment, notice of dishonor, demand, or further notice of any kind,
all of which are expressly waived by the Borrower.
     (b) Upon the occurrence of any Event of Default described in
Section 8.01(g): (i) all commitments to make Loans shall terminate without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower; and (ii) the unpaid principal of or unperformed balance of all
Obligations due to the Banks hereunder, and all interest accrued and unpaid on
such obligations shall be forthwith due and payable, without protest,
presentment, notice of dishonor, demand, or further notice of any kind, all of
which are expressly waived by the Borrower.
     (c) Upon the occurrence of an Event of Default and acceleration of the
unpaid principal of or unperformed balance of all Obligations due to the Banks
hereunder, as provided in Sections 8.02(a) or 8.02(b), the Administrative Agent
and the Banks, or any of them, without notice to or demand upon the Borrower,
which are expressly waived by the Borrower, may proceed to protect, exercise,
and enforce their rights and remedies under the Loan Documents against the
Borrower and such other rights and remedies as are provided by law or equity.
The order and manner in which the rights and remedies of the Administrative
Agent and the Banks under the Loan Documents and otherwise may be protected,
exercised, or enforced shall be determined by the Majority Banks.
     (d) All payments received by the Administrative Agent and the Banks, or any
of them, shall be applied first to the costs and expenses (including attorneys
fees and disbursements) of the Administrative Agent, acting as Administrative
Agent, and of the Banks and thereafter to the Banks pro-rata according to the
unpaid principal amount of the Loans held by each Bank. Regardless of how any
Bank may treat the payments for the purpose of its own accounting, for the
purpose of computing the Borrower’s Obligations hereunder, the payments shall be
applied first, to the payment of accrued and unpaid fees provided for hereunder
and interest on all Obligations to and including the date of such application,
second, to the ratable payment of the unpaid principal of all Loans, and third,
to the payment of all other amounts then owing to the Banks under the Loan
Documents. No application of the payments will cure any Event of Default or
prevent acceleration, or continued acceleration, of amounts payable under the
Loan Documents or prevent the exercise, or continued exercise, of rights or
remedies of the Administrative Agent or Banks hereunder or under applicable
Laws.

40



--------------------------------------------------------------------------------



 



SECTION 9.
THE ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization. Each Bank hereby irrevocably appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof or are reasonably incidental, as
determined by the Administrative Agent, thereto. This appointment and
authorization does not constitute appointment of the Administrative Agent as
trustee for any Bank and, except as specifically set forth herein to the
contrary, the Administrative Agent shall take such action and exercise such
powers only in an administrative and ministerial capacity. Without limiting the
generality of the foregoing sentence, the use of the term “administrative agent”
in this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.
     9.03 Administrative Agent and Affiliates. CUSA (and each successor
Administrative Agent) and its Affiliates have the same rights and powers under
the Loan Documents as any other Bank and may exercise the same as though CUSA
(or any successor Administrative Agent) were not the Administrative Agent; and
the term “Bank” or “Banks” includes CUSA in its individual capacity. CUSA (and
each successor Administrative Agent) and its respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the Borrower and any Affiliate of the Borrower, as if it
were not the Administrative Agent and without any duty to account therefor to
the Banks. CUSA (and each successor Administrative Agent) need not account to
any other Bank for any monies received by it for reimbursement of its costs and
expenses as Administrative Agent hereunder, or for any monies received by it in
its capacity as a Bank hereunder, except as otherwise provided herein.
     9.04 Banks’ Credit Decisions. Each Bank agrees that it has, independently
and without reliance upon the Administrative Agent, the Syndication Agent, any
other Bank, or the directors, officers, agents, or employees of the
Administrative Agent, the Syndication Agent or of any other Bank, and instead in
reliance upon information supplied to it by or on behalf of the Borrower and
upon such other information as it has deemed appropriate, made its own
independent credit analysis and decision to enter into this Agreement. Each Bank
also agrees that it shall, independently and without reliance upon the
Administrative Agent, the Syndication Agent, any other Bank, or the directors,
officers, agents, or employees of the Administrative Agent, the Syndication
Agent or of any other Bank, continue to make its own independent credit analyses
and decisions in acting or not acting under the Loan Documents. Except for
notices, reports and other documents expressly herein required to be furnished
to the Banks by the

41



--------------------------------------------------------------------------------



 



Administrative Agent, neither the Administrative Agent nor the Syndication Agent
shall have any duty or responsibility to provide any Bank with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or credit worthiness of the Borrower which may
come into the possession of any of the Agent-Related Persons or any of the
Syndication Agent, its Affiliates and the officers, directors, employees, agents
and attorneys-in-fact of the Syndication Agent and its Affiliates.
     9.05 Action by Administrative Agent.
     (a) The Administrative Agent may assume that no Event of Default has
occurred and is continuing, unless the Administrative Agent has actual knowledge
of the Event of Default, has received notice from the Borrower stating the
nature of the Event of Default and stating that such notice is a “notice of
default”, or has received notice from a Bank stating the nature of the Event of
Default and that that Bank considers the Event of Default to have occurred and
to be continuing.
     (b) The Administrative Agent has only those obligations under the Loan
Documents that are expressly set forth therein. Without limitation on the
foregoing, the Administrative Agent shall have no duty to inspect any property
of the Borrower although the Administrative Agent may in its discretion
periodically inspect any property from time to time.
     (c) Except for any obligation expressly set forth in the Loan Documents and
as long as the Administrative Agent may assume that no Event of Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to act or not act upon the instructions
of the Majority Banks (or of all the Banks, to the extent required by Section
10.02) and those instructions shall be binding upon the Administrative Agent and
all the Banks, provided that the Administrative Agent shall not be required to
act or not act if to do so would expose the Administrative Agent to significant
personal liability or would be contrary to any Loan Document or to applicable
law.
     (d) If the Administrative Agent may not, pursuant to Section 9.05(a),
assume that no Event of Default has occurred and is continuing, the
Administrative Agent shall give notice thereof to the Banks and shall act or not
act upon the instructions of the Majority Banks (or all of the Banks, to the
extent required by Section 10.02), provided that the Administrative Agent shall
not be required to act or not act if to do so would expose the Administrative
Agent to significant liability or would be contrary to any Loan Document or to
applicable law. The Administrative Agent will notify the Banks of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Majority Banks in
accordance with Section 8; provided, however, that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Banks.
     (e) The Administrative Agent shall have no liability to any Bank for
acting, or not acting, as instructed by the Majority Banks (or all the Banks, if
required under Section 10.02), notwithstanding any other provision hereof.

42



--------------------------------------------------------------------------------



 



     9.06 Liability of Administrative Agent. None of the Agent-Related Persons
shall be liable for any action taken or not taken by them under or in connection
with the Loan Documents, except for their own gross negligence or willful
misconduct. Without limitation on the foregoing, any Agent-Related Person:
     (a) may treat each Person whose name is recorded in the Register as a Bank
hereunder until the Administrative Agent receives notice of the assignment or
transfer of such Person’s interests hereunder in form satisfactory to the
Administrative Agent, signed by that Bank;
     (b) may consult with legal counsel, in-house legal counsel, independent
public accountants, in-house accountants and other professionals, or other
experts selected by it, of with legal counsel, independent public accountants,
or other experts for the Borrower, and shall not be liable for any action taken
or not taken by it in good faith in accordance with the advice of such legal
counsel, independent public accountants, or experts;
     (c) will not be responsible to any Bank for any statement, warranty, or
representation made in any of the Loan Documents or in any notice, certificate,
report, request, or other statement (written or oral) in connection with any of
the Loan Documents;
     (d) except to the extent expressly set forth in the Loan Documents, will
have no duty to ascertain or inquire as to the performance or observance by the
Borrower or any other Person of any of the terms, conditions, or covenants of
any of the Loan Documents or to inspect the property, books, or records of the
Borrower or any of its Subsidiaries or other Person;
     (e) will not be responsible to any Bank for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency, or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith;
     (f) will not incur any liability by acting or not acting in reliance upon
any Loan Document, notice, consent, certificate, statement, or other instrument
or writing believed by it to be genuine and signed or sent by the proper party
or parties; the Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Majority Banks and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all of the Banks (for purposes of determining compliance with the
conditions specified in Section 4.01, each Bank that has executed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent to
such Bank for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Bank); and
     (g) will not incur any liability for any arithmetical error in computing
any amount payable to or receivable from any Bank hereunder, including without
limitation payment of principal and interest hereunder, payment of commitment
fees, Loans, and other amounts; provided that promptly upon discovery of such an
error in computation, the Administrative Agent, the Banks and (to the extent
applicable) the Borrower shall make such adjustments as are

43



--------------------------------------------------------------------------------



 



necessary to correct such error and to restore the parties to the position that
they would have occupied had the error not occurred.
     9.07 Indemnification. Whether or not the transactions contemplated hereby
are consummated, the Banks shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), pro rata, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including, without
limitation, attorney’s fees and disbursements and the allocated cost of in-house
counsel) of any kind or nature whatsoever which may at any time (including at
any time following repayment of the Loans and the termination, resignation or
replacement of the Administrative Agent or replacement of any Bank) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, or the transactions contemplated hereby, or any action taken or omitted
by any such Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
bankruptcy or other insolvency proceeding or appellate proceeding) related to or
arising out of this Agreement or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, however, that no Bank
shall be liable for the payment to any Agent-Related Person of any portion of
such Indemnified Liabilities resulting solely from such Person’s negligence or
willful misconduct. Without limitation of the foregoing, each Bank shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including fees and expenses of any counsel
(including in-house counsel)) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.
     9.08 Successor Administrative Agent. The Administrative Agent may, and at
the request of the Majority Banks shall, resign as Administrative Agent upon
30 days’ notice to the Banks. If the Administrative Agent resigns under this
Agreement, the Majority Banks shall appoint from among the Banks a successor
agent for the Banks. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Banks and the Borrower, a successor agent
from among the Banks. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor agent and the retiring Administrative Agent’s
appointment, powers and duties as Administrative Agent shall be terminated.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 9 and Section 10.03 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. If no successor agent has
accepted appointment as Administrative Agent by the date which is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring

44



--------------------------------------------------------------------------------



 



Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Banks shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Majority Banks appoint a successor
agent as provided for above.
     9.09 Withholding Tax. Each Bank that is a “foreign corporation, partnership
or trust” within the meaning of the Code shall deliver to the Administrative
Agent, prior to becoming a Bank (including after accepting an assignment of an
interest herein) and promptly upon becoming aware that any form or other
documentation provided pursuant to this Section 9.09 has become invalid, two
duly signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Person and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Person by the Borrower
pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Person by the Borrower pursuant to
this Agreement) or such other evidence satisfactory to the Borrower and the
Administrative Agent that such Person is entitled to an exemption from, or
reduction of, U.S. withholding tax. Thereafter and from time to time, each such
Person shall (a) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Person by
the Borrower pursuant to this Agreement, (b) promptly notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (c) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Bank, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws that the Borrower make any
deduction or withholding for taxes from amounts payable to such Person. If such
Person fails to deliver the above forms or other documentation, then the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by Sections 1441 and
1442 of the Code, without reduction, and, unless such failure shall result from
a change in law making it impossible for such Person to provide such forms or
other documentation, the Borrower shall not be required to pay any additional
amounts as a result of such withholding. If any Governmental Authority asserts
that the Administrative Agent did not properly withhold any tax or other amount
from payments made in respect of such Person, such Person shall indemnify the
Administrative Agent therefor, including all penalties and interest, any taxes
imposed by any jurisdiction on the amounts payable to the Administrative Agent
under this Section, and costs and expenses (including the reasonable fees and
out-of-pocket expenses of any legal counsel (including the allocated cost of
in-house counsel)) of the Administrative Agent. The obligation of the Banks
under this Section shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.

45



--------------------------------------------------------------------------------



 



     9.10 No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Syndication Agent or Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Bank.
SECTION 10.
MISCELLANEOUS
     10.01 Cumulative Remedies; No Waiver. The rights, powers, and remedies of
the Administrative Agent or any Bank provided in any Loan Document are
cumulative and not exclusive of any right, power, or remedy provided by law or
equity. No failure or delay on the part of the Administrative Agent or any Bank
in exercising any right, power, or remedy may be, or may be deemed to be, a
waiver thereof; nor may any single or partial exercise of any right, power, or
remedy preclude any other or further exercise of any other right, power, or
remedy. The terms and conditions of Sections 4.01 and 4.02 are inserted for the
sole benefit of the Banks and may be waived by the Majority Banks in whole or in
part with or without terms or conditions in respect of any Loan, without
prejudicing the Bank’s rights to assert them in whole or in part in respect of
any other Loans.
     10.02 Amendments; Consents. No amendment, modification, supplement,
termination, or waiver of any provision of this Agreement, and no consent to any
departure by the Borrower therefrom, may in any event be effective unless in
writing signed by the Administrative Agent with the written approval of the
Majority Banks, and then only in the specific instance and for the specific
purpose given; and without the approval in writing of all the Banks, no
amendment, modification, supplement, termination, waiver, or consent may be
effective:
     (a) to reduce the principal of, or the amount of principal, principal
prepayments, or the rate of interest payable on, any Obligation or increase the
amount of any Commitment (except as provided in Section 2.12) or decrease the
amount of any fee payable to any Bank;
     (b) to postpone any date fixed for any payment of principal of, prepayment
of principal of, or any installment of interest on, any Obligation or any
installment of any fee or to extend the term of any Commitment (except as
provided in Section 2.11);
     (c) to amend or modify the provisions of (i) the definitions of
“Commitment” or “Majority Banks” in Section 1.01, or (ii) Sections 2.11, 2.12,
10.02, 10.09, 10.11 or Section 8; or
     (d) to amend or modify any provision of this Agreement that expressly
requires the consent or approval of all the Banks;
provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Majority Banks or all
the Banks, as the case may be, affect the rights or duties of the Administrative
Agent under this Agreement or any other Loan Document. Any amendment,
modification, supplement, termination, waiver or consent pursuant to this
Section 10.02 shall apply equally to and be binding upon, all of the Banks.

46



--------------------------------------------------------------------------------



 



     10.03 Costs, Expenses and Taxes. The Borrower shall pay on demand the
reasonable costs and expenses of the Administrative Agent in connection with the
negotiation, preparation, execution and delivery, amendment, waiver, refinancing
and restructuring of, and reorganization (including a bankruptcy reorganization,
if such payment is approved by the bankruptcy court) affecting, the Loan
Documents and the reasonable expenses of the Administrative Agent and the Banks
in connection with the enforcement of the Loan Documents, and any matter related
thereto, including without limitation filing fees, recording fees, title
insurance fees, appraisal fees, search fees, and other out-of-pocket expenses
and the reasonable fees and out-of-pocket expenses of any legal counsel
(including the allocated cost of in-house counsel), independent public
accountants, and other outside experts retained by the Administrative Agent or
the Banks. The Borrower shall pay any and all documentary and other taxes (other
than income or gross receipts taxes generally applicable to banks) and all
costs, expenses, fees, and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document, or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless, and indemnify the Administrative Agent and
the Banks from and against any and all loss, liability, or legal or other
expense with respect to or resulting from any delay in paying or failure to pay
any tax, cost, expense, fee, or charge or that any of them may suffer or incur
by reason of the failure of the Borrower to perform any of the Obligations. Any
amount payable to the Administrative Agent or the Banks under this Section 10.03
shall bear interest from the date of demand for payment at the rate then in
effect for Base Rate Loans.
     10.04 Banks’ Relationship. Nothing contained in this Agreement or any other
Loan Document and no action taken by the Banks and the Borrower pursuant hereto
or thereto may, or may be deemed to, make any Bank and the Borrower a
partnership, an association, a joint venture, or other entity. The sole
relationship between the Banks and the Borrower is that of lenders and borrower,
respectively. Each Bank’s obligation to make any Loan is several, and not joint
or joint and several, and is conditioned upon the performance by all other Banks
of their obligations to make Loans. A default by any Bank will not increase the
Commitment of any other Bank. Any Bank not in default may, if it desires, assume
in such proportion as the non-defaulting Banks may agree the obligations of any
Bank in default, but is not obligated to do so.
     10.05 Survival of Representations and Warranties. All representations and
warranties of the Borrower contained herein or in any other Loan Document
(including, for this purpose, all representations and warranties contained in
any certificate or other writing required to be delivered by or on behalf of the
Borrower pursuant to any Loan Document) will survive the execution and delivery
of this Agreement, and, in the absence of actual knowledge by the Banks of the
untruth of any representation or warranty, have been or will be relied upon by
the Banks, notwithstanding any investigation made by the Banks or on their
behalf.
     10.06 Notices.
     (a) General. Unless otherwise expressly provided in the Loan Documents, all
notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
Section 10.21) electronic mail address, and all notices and other

47



--------------------------------------------------------------------------------



 



communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.06 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
     (ii) if to any other Bank, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.
     (b) Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto and (ii) (A) if delivered by hand or by courier, when signed for by
or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (subject to the provisions of
Section 10.21(c)) when received; provided, however, that notices and other
communications to the Administrative Agent and the Banks pursuant to Section 2
shall not be effective until actually received by such Person. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder.
     (c) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on the Borrower,
the Administrative Agent and the Banks. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
     (d) Reliance by the Administrative Agent and Banks. The Administrative
Agent and the Banks shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.
     10.07 Execution in Counterparts. This Agreement and any other Loan Document
may be executed in any number of counterparts and any party hereto or thereto
may execute any counterpart, each of which when executed and delivered will be
deemed to be an original and all of which counterparts of this Agreement or any
other Loan Document, as the case may be, taken together will be deemed to be but
one and the same instrument. The execution of this Agreement or any other Loan
Document by any party hereto or thereto will not become effective until

48



--------------------------------------------------------------------------------



 



counterparts hereof or thereof, as the case may be, have been executed by all
the parties hereto or thereto.
     10.08 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
     (b) Any Bank may at any time assign, with, so long as no Event of Default
has occurred and is continuing, the consent of the Borrower (which consent may
be given or withheld in the Borrower’s sole discretion) to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Bank’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Bank or an Affiliate of a Bank
or an Approved Fund with respect to a Bank, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent to be within the discretion of
the consenting party), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be payable by the Borrower)
and (iv) no consent of the Borrower shall be required if the proposed assignment
is to another Bank, an Affiliate of a Bank or an Approved Fund with respect to a
Bank unless as a result of such assignment, the Borrower would incur an
additional cost pursuant to Section 3.06, but the assigning Bank shall give the
Administrative Agent and the Borrower written notice thereof. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 3.01, 3.03 and 3.09

49



--------------------------------------------------------------------------------



 



with respect to facts and circumstances occurring prior to the effective date of
such assignment). Any assignment or transfer by a Bank of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Payment Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Any Bank may at any time, without the consent of, but with notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries (each, a “Participant”)) in all or a portion of such Bank’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Banks shall continue to deal solely and directly with such Bank in connection
with such Bank’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Bank sells such a participation shall provide
that such Bank shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such Bank
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification that would (x) postpone any date upon which any payment of
money is to be paid to such Participant or (y) reduce the principal, interest,
fees or other amounts payable to such Participant. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.03 and 3.09 to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of, and be subject to, Section 10.09 as though it were a Bank.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.03 or 3.09 than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a “foreign
corporation, partnership or trust” as contemplated by Section 9.09 (a “Foreign
Bank”) if it were a Bank shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 9.09 as though it were a Bank.

50



--------------------------------------------------------------------------------



 



     (f) Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.
     (g) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means, (a) a Bank; (b) an Affiliate of a Bank; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless (A) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivative transaction or (B) an Event of Default has occurred and is
continuing, the Borrower (each such consent to be within the discretion of the
consenting party); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     10.09 Right of Setoff; Sharing of Excess Payments.
     (a) The Borrower acknowledges that each Bank and each of its Affiliates
have a contractual right of setoff of amounts credited to any deposit account
maintained by the Borrower with that Bank or its Affiliates against the
Obligations owed to that Bank or its Affiliates. Upon the occurrence of an Event
of Default which is then continuing, the Borrower consents to the exercise by
each Bank and its Affiliates of its right of setoff, as aforesaid, in accordance
with applicable Laws.
     (b) Each Bank severally agrees that if that Bank or any of its Affiliates
shall, through the exercise of a right of setoff, banker’s lien or counterclaim
against the Borrower or by virtue of a voluntary or involuntary payment received
or applied, receive payment or reduction of a proportion of the aggregate amount
of principal and interest then due hereunder, or amounts due to that Bank or its
Affiliates in respect of fees hereunder (collectively, the “Aggregate Amounts
Due” to such Bank and such Affiliates), which is greater than the proportion
received by any other Bank in respect to the Aggregate Amounts Due to such other
Bank, then the Bank and its Affiliates receiving such greater proportionate
payment shall purchase participations (which it shall be deemed to have
purchased from each seller simultaneously upon the receipt by such seller of its
portion of such payment) in the Aggregate Amounts Due to the other Banks so that
all such recoveries of Aggregate Amounts Due shall be shared by the Banks in
proportion to the Aggregate Amounts Due them. If all or a portion of any such
excess payment is thereafter

51



--------------------------------------------------------------------------------



 



recovered from any Bank which received the same, the purchase provided for
herein shall be rescinded to the extent of such recovery, without interest.
     10.10 Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower agrees to indemnify, save and
hold harmless each Agent-Related Person, each Bank and their respective
Affiliates, directors, officers, employees, counsel, agents, advisors and
attorneys-in-fact (collectively the “Indemnitees”) from and against: (a) any and
all claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent, the Syndication
Agent or any Bank) relating directly or indirectly to a claim, demand, action or
cause of action that such Person asserts or may assert against the Borrower, any
Affiliate of the Borrower or any of their respective officers or directors which
arises out of or in connection with the Loan Documents, the use of Loan proceeds
or the transactions contemplated thereby; (b) any and all claims, demands,
actions or causes of action that may at any time (including at any time
following repayment of the Obligations and the resignation or removal of the
Administrative Agent or the replacement of any Bank) be asserted or imposed
against any Indemnitee, arising out of or relating to, the Loan Documents, any
predecessor loan documents, the Commitments, the use or contemplated use of the
proceeds of any Loan, or the relationship of the Borrower, the Administrative
Agent, the Syndication Agent and the Banks under this Agreement or any other
Loan Document; (c) any administrative or investigative proceeding by any
Governmental Agency arising out of or related to a claim, demand, action or
cause of action described in subsection (a) or (b) above; and (d) any and all
liabilities (including liabilities under indemnities), losses, costs or expenses
(including, without limitation, attorney’s fees and disbursements and the
allocated cost of in-house counsel) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, and
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action or proceeding (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that no Indemnitee shall be entitled to indemnification
for any claim caused by its own negligence or willful misconduct or for any loss
asserted against it by another Indemnitee. The agreements in this Section shall
survive the termination of the Commitments and repayment of all the other
Obligations.
     10.11 Nonliability of Banks. Neither the Administrative Agent nor any Bank
undertakes or assumes any responsibility or duty to the Borrower to review,
inspect, supervise, pass judgment upon, or inform the Borrower of any matter in
connection with any phase of the Borrower’s business, operations, or condition,
financial or otherwise. The Borrower shall rely entirely upon its own judgment
with respect to such matters, and any review, inspection, supervision, exercise
of judgment, or information supplied to the Borrower by the Administrative Agent
or any Bank in connection with any such matter is for the protection of the
Administrative Agent and the Banks, and neither the Borrower nor any third party
is entitled to rely thereon.
     10.12 Confidentiality. Each Bank agrees to hold any confidential
information which it may receive from the Borrower pursuant to this Agreement in
confidence, except for disclosure (a) to its Affiliates, legal counsel,
accountants, and other professional advisors to the Bank provided that such
advisors and Affiliates are obliged to hold such information in confidence, (b)
regulatory officials having jurisdiction over the Bank or its Affiliates, (c) as
required by law or

52



--------------------------------------------------------------------------------



 



legal process or in connection with any legal proceeding to which the Bank is a
party provided that the Borrower is notified prior to or concurrently with any
such disclosure, and (d) to the Administrative Agent or another Bank. This
Agreement, and other confidential information as approved by the Borrower at the
time, may be disclosed, subject to an agreement containing provisions
substantially the same as those of this Section 10.12, to any Participants,
Eligible Assignees, potential Participants or potential Eligible Assignees.
     10.13 Investment Intent. Each Bank is making the Loans provided for herein
for its own account and not with a view to the distribution thereof, subject,
nevertheless, to any requirement that its property shall at all times be within
its control, and subject further to the Bank’s right (reserved hereby) to sell
participations in the Loans pursuant to this Agreement.
     10.14 Further Assurances. The Borrower shall, at its expense and without
expense to the Administrative Agent or any Bank, do, execute, and deliver such
further acts and documents as the Administrative Agent from time to time
reasonably requires for the assuring and confirming unto them the rights hereby
created or intended now or hereafter so to be, or for carrying out the intention
or facilitating the performance of the terms of any Loan Document.
     10.15 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof; provided, however, that the foregoing is subject to
Section 5.18.
     10.16 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. The
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of California. The Loan Documents were drafted with the joint
participation of the Borrower and the Banks and shall be construed neither
against nor in favor of either, but rather in accordance with the fair meaning
thereof. All judicial proceedings brought against the Borrower with respect to
this Agreement may be brought in any state or federal court of competent
jurisdiction in the State of California, and by execution and delivery of this
Agreement, the Borrower accepts for itself and in connection with its
properties, generally and unconditionally, the nonexclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. The Borrower irrevocably waives any
right it may have to assert the doctrine of forum non conveniens or to object to
venue to the extent any proceeding is brought in accordance with this Section.
EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED.
     10.17 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

53



--------------------------------------------------------------------------------



 



     10.18 Headings. Article and section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.
     10.19 Time of the Essence. Time is of the essence of the Loan Documents.
     10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from them to the Administrative Agent or the
Banks hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable law).
     10.21 Website Communications.
     (a) The Borrower hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to the Loan Documents, including,
without limitation, all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any default or event of
default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any borrowing
or other extension of credit thereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com. In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent requested by
the Administrative Agent.

54



--------------------------------------------------------------------------------



 



     (b) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Banks by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”).
     THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO BORROWER, ANY BANK OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION,
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF BORROWER’S OR
THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
     (c) The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of the Loan Documents. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and (ii) that the foregoing notice may be sent
to such e-mail address.
     Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to any Loan Document in
any other manner specified in such Loan Document.

55



--------------------------------------------------------------------------------



 



     10.22 USA PATRIOT Act Notice. Each Bank (whether a party hereto on the date
hereof or hereafter) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notify the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA PATRIOT Act and
to provide notice of these requirements, and this notice shall satisfy such
notice requirements of the USA PATRIOT Act.
[The remainder of this page is intentionally left blank.]

56



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  AVERY DENNISON CORPORATION    
 
           
 
  By        
 
           
 
      Executive Vice President, Finance    
 
      and Chief Financial Officer    
 
             
 
  By        
 
           
 
      Vice President and Treasurer    

S-1



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC., as Administrative Agent and as a Bank
 
           
 
  By        
 
           
 
           
 
  Name        
 
           
 
           
 
  Title        
 
           

S-2



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication Agent and as a Bank
 
           
 
  By        
 
           
 
           
 
  Name        
 
           
 
           
 
  Title        
 
           

S-3



--------------------------------------------------------------------------------



 



                                                                              ,
as a Bank    
 
           
 
  By        
 
           
 
           
 
  Name        
 
           
 
           
 
  Title        
 
           

S-4



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
MANDATORY COST RATE

1.   The Mandatory Cost Rate is an addition to the interest rate to compensate
Banks for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority of the United Kingdom (the
“Financial Services Authority”) (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.   2.   On the first day of each Interest Period (or as soon as
possible thereafter) the Administrative Agent shall calculate, as a percentage
rate, a rate (the “Additional Cost Rate”) for each Bank, in accordance with the
paragraphs set out below. The Mandatory Cost Rate will be calculated by the
Administrative Agent as a weighted average of the Banks’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Bank in the
relevant Loan) and will be expressed as a percentage rate per annum.   3.   The
Additional Cost Rate for any Bank lending from an office in a Participating
Member State will be the percentage notified by that Bank to the Administrative
Agent. This percentage will be certified by that Bank in its notice to the
Administrative Agent to be its reasonable determination of the cost (expressed
as a percentage of that Bank’s participation in all Loans made from that office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that office.   4.   The Additional Cost Rate for
any Bank lending from an office in the United Kingdom will be calculated by the
Administrative Agent as follows:

  a.   in relation to a sterling Loan:

     
AB + C(B — D) + E x 0.01
  per cent, per annum
100 — (A+C)
   

  b.   in relation to a Loan in any currency other than sterling:

     
                    E x 0.01               
 
per cent, per annum 
300
   

Where:

     
A
  is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Bank is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.
 
   
B
  is the Eurocurrency Base Rate applicable to such Loan.

Schedule 1.01-1



--------------------------------------------------------------------------------



 



     
C
  is the percentage (if any) of Eligible Liabilities which that Bank is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.
 
   
D
  is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.
 
   
E
  is designed to compensate Banks for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Sterling Reference Banks to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;     (b)   “Fees Rules” means the
rules on periodic fees contained in the FSA Supervision Manual or such other law
or regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (c)   “Fee Tariffs” means the fee
tariffs specified in the Fees Rules under the activity group A.1 Deposit
acceptors (ignoring any minimum fee or zero rated fee required pursuant to the
Fees Rules but taking into account any applicable discount rate); and     (d)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Sterling Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent, the rate of charge payable by
that Sterling Reference Bank to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that Sterling Reference Bank as being
the average of the Fee Tariffs applicable to that Sterling Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Sterling Reference Bank.   8.   Each Bank shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate. In particular, but without limitation, each Bank shall
supply the following information on or prior to the date on which it becomes a
Bank:

Schedule 1.01-2



--------------------------------------------------------------------------------



 



  (a)   the jurisdiction of its funding office; and     (b)   any other
information that the Administrative Agent may reasonably require for such
purpose.

    Each Bank shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.   9.   The
percentages of each Bank for the purpose of A and C above and the rates of
charge of each Sterling Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Bank
notifies the Administrative Agent to the contrary, each Bank’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a funding office in the
same jurisdiction as its funding office.   10.   The Administrative Agent shall
have no liability to any person if such determination results in an Additional
Cost Rate which over or under compensates any Bank and shall be entitled to
assume that the information provided by any Bank or Sterling Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.  
11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost Rate to the Banks on the basis of the
Additional Cost Rate for each Bank based on the information provided by each
Bank and each Sterling Reference Bank pursuant to paragraphs 3, 7 and 8 above.  
12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost Rate, an Additional Cost Rate or any
amount payable to a Bank shall, in the absence of manifest error, be conclusive
and binding on all parties.   13.   The Administrative Agent may from time to
time, after consultation with the Borrower and the Banks, determine and notify
to all parties any amendments which are required to be made to this Schedule in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.

Schedule 1.01-3



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

                              Pro Rata Bank   Commitment   Share of Commitment
Citicorp USA Inc.
  $ 117,500,000       11.750000000 %
Bank of America, N.A.
  $ 117,500,000       11.750000000 %
JPMorgan Chase Bank, N.A.
  $ 105,000,000       10.500000000 %
Barclays Bank PLC
  $ 105,000,000       10.500000000 %
Wachovia Bank, N.A.
  $ 105,000,000       10.500000000 %
ABN Amro Bank NV
  $ 85,000,000       8.500000000 %
William Street Commitment Corp.
  $ 85,000,000       8.500000000 %
KBC Bank
  $ 65,000,000       6.500000000 %
Standard Chartered Bank
  $ 65,000,000       6.500000000 %
HSBC Bank USA, National Association
  $ 65,000,000       6.500000000 %
The Bank of New York
  $ 50,000,000       5.000000000 %
Wells Fargo Bank, National Association
  $ 35,000,000       3.500000000 %
Total
  $ 1,000,000,000       100.000000000 %

Schedule 2.01-1



--------------------------------------------------------------------------------



 



SCHEDULE 5.04
SUBSIDIARIES

                  JURISDICTION         IN WHICH     2006 SUBSIDIARY   ORGANIZED
1.
  A.V. CHEMIE GMBH   SWITZERLAND
2.
  ADC PHILIPPINES, INC.   PHILIPPINES
3.
  ADESPAN S.R.L.   ITALY
4.
  ADESPAN U.K. LIMITED   UNITED KINGDOM
5.
  AUSTRACOTE PTY LTD.   AUSTRALIA
6.
  AVERY (CHINA) COMPANY LIMITED   CHINA
7.
  AVERY CORP.   U.S.A.
8.
  AVERY DE MEXICO S.A. DE C.V.   MEXICO
9.
  AVERY DENNISON HOLDINGS (MALTA) LIMITED   MALTA
10.
  AVERY DENNISON (ASIA) HOLDINGS LIMITED   MAURITIUS
11.
  AVERY DENNISON (BANGLADESH) LTD.   BANGLADESH
12.
  AVERY DENNISON (FIJI) LIMITED   FIJI
13.
  AVERY DENNISON (FUZHOU) CONVERTED PRODUCTS LIMITED   CHINA
14.
  AVERY DENNISON (GUANGZHOU) CO. LTD.   CHINA
15.
  AVERY DENNISON (GUANGZHOU) CONVERTED PRODUCTS LIMITED   CHINA
16.
  AVERY DENNISON (HONG KONG) LIMITED   HONG KONG
17.
  AVERY DENNISON (INDIA) PRIVATE LIMITED   INDIA
18.
  AVERY DENNISON (IRELAND) LIMITED   IRELAND
19.
  AVERY DENNISON (KUNSHAN) CO., LIMITED   CHINA
20.
  AVERY DENNISON (MALAYSIA) SDN. BHD.   MALAYSIA
21.
  AVERY DENNISON (QINGDAO) CONVERTED PRODUCTS LIMITED   CHINA
22.
  AVERY DENNISON (SUZHOU) CO. LIMITED   CHINA
23.
  AVERY DENNISON (THAILAND) LTD.   THAILAND
24.
  AVERY DENNISON (VIETNAM) LIMITED   VIETNAM
25.
  AVERY DENNISON AUSTRALIA GROUP HOLDINGS PTY LIMITED   AUSTRALIA
26.
  AVERY DENNISON AUSTRALIA INTERNATIONAL HOLDINGS PTY LTD.   AUSTRALIA
27.
  AVERY DENNISON AUSTRALIA PTY LTD.   AUSTRALIA
28.
  AVERY DENNISON BELGIE BVBA   BELGIUM
29.
  AVERY DENNISON BV   NETHERLANDS
30.
  AVERY DENNISON C.A.   VENEZUELA
31.
  AVERY DENNISON CANADA INC.   CANADA
32.
  AVERY DENNISON CHILE S.A.   CHILE
33.
  AVERY DENNISON COLOMBIA S. A.   COLOMBIA
34.
  AVERY DENNISON CONVERTED PRODUCTS DE MEXICO, S.A. DE C.V.   MEXICO
35.
  AVERY DENNISON CONVERTED PRODUCTS EL SALVADOR S. A. DE C. V.   EL SALVADOR
36.
  AVERY DENNISON COORDINATION CENTER BVBA   BELGIUM
37.
  AVERY DENNISON DE ARGENTINA S.A.   ARGENTINA
38.
  AVERY DENNISON DEUTSCHLAND GMBH   GERMANY
39.
  AVERY DENNISON DO BRASIL LTDA.   BRAZIL
40.
  AVERY DENNISON ETIKET TICARET LIMITED SIRKETI   TURKEY
41.
  AVERY DENNISON EUROPE HOLDING (DEUTSCHLAND) GMBH & CO KG   GERMANY

Schedule 5.04-1



--------------------------------------------------------------------------------



 



                  JURISDICTION         IN WHICH     2006 SUBSIDIARY   ORGANIZED
42.
  AVERY DENNISON FINANCE BELGIUM BVBA   BELGIUM
43.
  AVERY DENNISON FINANCE FRANCE S. A. S.   FRANCE
44.
  AVERY DENNISON FINANCE GERMANY GMBH   GERMANY
45.
  AVERY DENNISON FINANCE LUXEMBOURG II SARL   LUXEMBOURG
46.
  AVERY DENNISON FINANCE LUXEMBOURG S. A. R. L.   LUXEMBOURG
47.
  AVERY DENNISON FOUNDATION   U.S.A.
48.
  AVERY DENNISON FRANCE S.A.S.   FRANCE
49.
  AVERY DENNISON G HOLDINGS I COMPANY   U.S.A.
50.
  AVERY DENNISON G HOLDINGS III COMPANY   U.S.A.
51.
  AVERY DENNISON G INVESTMENTS III LIMITED   GIBRALTAR
52.
  AVERY DENNISON G INVESTMENTS V LIMITED   GIBRALTAR
53.
  AVERY DENNISON GROUP DANMARK APS   DENMARK
54.
  AVERY DENNISON GROUP SINGAPORE (PTE) LIMITED   SINGAPORE
55.
  AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV   NETHERLANDS
56.
  AVERY DENNISON HOLDING AG   SWITZERLAND
57.
  AVERY DENNISON HOLDING GMBH   GERMANY
58.
  AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.   LUXEMBOURG
59.
  AVERY DENNISON HOLDINGS LIMITED   AUSTRALIA
60.
  AVERY DENNISON HOLDINGS NEW ZEALAND LIMITED   NEW ZEALAND
61.
  AVERY DENNISON HONG KONG BV   NETHERLANDS
62.
  AVERY DENNISON HUNGARY LIMITED   HUNGARY
63.
  AVERY DENNISON IBERICA, S.A.   SPAIN
64.
  AVERY DENNISON INVESTMENTS LUXEMBOURG S.A.R.L.   LUXEMBOURG
65.
  AVERY DENNISON INVESTMENTS THE NETHERLANDS BV   NETHERLANDS
66.
  AVERY DENNISON ITALIA S.R.L.   ITALY
67.
  AVERY DENNISON KOREA LIMITED   KOREA
68.
  AVERY DENNISON LUXEMBOURG S.A.R.L.   LUXEMBOURG
69.
  AVERY DENNISON MANAGEMENT GMBH   GERMANY
70.
  AVERY DENNISON MANAGEMENT KGAA   LUXEMBOURG
71.
  AVERY DENNISON MANAGEMENT LUXEMBOURG S.A.R.L.   LUXEMBOURG
72.
  AVERY DENNISON MATERIALS FRANCE S.A.R.L.   FRANCE
73.
  AVERY DENNISON MATERIALS GMBH   GERMANY
74.
  AVERY DENNISON MATERIALS IRELAND LIMITED   IRELAND
75.
  AVERY DENNISON MATERIALS NEDERLAND BV   NETHERLANDS
76.
  AVERY DENNISON MATERIALS NEW ZEALAND LIMITED   NEW ZEALAND
77.
  AVERY DENNISON MATERIALS PTY LIMITED   AUSTRALIA
78.
  AVERY DENNISON MATERIALS SDN BHD   MALAYSIA
79.
  AVERY DENNISON MATERIALS U.K. LIMITED   UNITED KINGDOM
80.
  AVERY DENNISON MOROCCO SARL   MOROCCO
81.
  AVERY DENNISON NETHERLANDS INVESTMENT II B. V.   NETHERLANDS
82.
  AVERY DENNISON NETHERLANDS INVESTMENT III BV   NETHERLANDS
83.
  AVERY DENNISON NETHERLANDS INVESTMENT VI BV   NETHERLANDS
84.
  AVERY DENNISON NORDIC APS   DENMARK
85.
  AVERY DENNISON NORGE A/S   NORWAY
86.
  AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED   UNITED KINGDOM
87.
  AVERY DENNISON OFFICE PRODUCTS (NZ) LIMITED   NEW ZEALAND
88.
  AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.   SOUTH AFRICA
89.
  AVERY DENNISON OFFICE PRODUCTS COMPANY   U.S.A.
90.
  AVERY DENNISON OFFICE PRODUCTS DE MEXICO, S.A. DE C.V.   MEXICO
91.
  AVERY DENNISON OFFICE PRODUCTS EUROPE GMBH   SWITZERLAND
92.
  AVERY DENNISON OFFICE PRODUCTS FRANCE S. A. S.   FRANCE
93.
  AVERY DENNISON OFFICE PRODUCTS ITALIA S.R.L.   ITALY

Schedule 5.04-2



--------------------------------------------------------------------------------



 



                  JURISDICTION         IN WHICH     2006 SUBSIDIARY   ORGANIZED
94.
  AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.   UNITED KINGDOM
95.
  AVERY DENNISON OFFICE PRODUCTS PTY LIMITED   AUSTRALIA
96.
  AVERY DENNISON OFFICE PRODUCTS U.K. LTD.   UNITED KINGDOM
97.
  AVERY DENNISON OSTERREICH GMBH   AUSTRIA
98.
  AVERY DENNISON OVERSEAS CORPORATION   U.S.A.
99.
  AVERY DENNISON OVERSEAS CORPORATION (JAPAN BRANCH)   JAPAN
100.
  AVERY DENNISON PENSION TRUSTEE LIMITED   UNITED KINGDOM
101.
  AVERY DENNISON PERU S. R. L.   PERU
102.
  AVERY DENNISON POLSKA SP. Z O.O.   POLAND
103.
  AVERY DENNISON PRAHA SPOL. R. O.   CZECH REPUBLIC
104.
  AVERY DENNISON REFLECTIVES DO BRAZIL LTDA.   BRAZIL
105.
  AVERY DENNISON RETAIL INFORMATION SERVICES DE MEXICO, S. A. DE C.V.   MEXICO
106.
  AVERY DENNISON RETAIL INFORMATION SERVICES DOMINICAN REPUBLIC, S. A.  
DOMINICAN REPUBLIC
107.
  AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA, S. A.   GUATEMALA
108.
  AVERY DENNISON RFID COMPANY   U.S.A.
109.
  AVERY DENNISON RINKE GMBH   GERMANY
110.
  AVERY DENNISON RIS KOREA LTD.   KOREA
111.
  AVERY DENNISON RIS LANKA (PRIVATE) LIMITED   SRI LANKA
112.
  AVERY DENNISON SCANDINAVIA APS   DENMARK
113.
  AVERY DENNISON SCHWEIZ AG   SWITZERLAND
114.
  AVERY DENNISON SECURITY PRINTING EUROPE APS   DENMARK
115.
  AVERY DENNISON SHARED SERVICES, INC.   U.S.A.
116.
  AVERY DENNISON SINGAPORE (PTE) LTD   SINGAPORE
117.
  AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED   SOUTH AFRICA
118.
  AVERY DENNISON SUOMI OY   FINLAND
119.
  AVERY DENNISON SVERIGE AB   SWEDEN
120.
  AVERY DENNISON SYSTEMES D’ETIQUETAGE FRANCE S.A.S.   FRANCE
121.
  AVERY DENNISON TAIWAN LIMITED   TAIWAN
122.
  AVERY DENNISON U.K. LIMITED   UNITED KINGDOM
123.
  AVERY DENNISON VERMOGENSVERWALTUNGS GMBH & CO K.G.   GERMANY
124.
  AVERY DENNISON ZWECKFORM AUSTRIA GMBH   AUSTRIA
125.
  AVERY DENNISON ZWECKFORM OFFICE PRODUCTS EUROPE GMBH   GERMANY
126.
  AVERY DENNISON ZWECKFORM OFFICE PRODUCTS
MANUFACTURING GMBH   GERMANY
127.
  AVERY DENNISON ZWECKFORM UNTERSTUTZUNGSKASSE GMBH   GERMANY
128.
  AVERY DENNISON, S.A. DE C.V.   MEXICO
129.
  AVERY DENNISON-MAXELL K. K.   JAPAN
130.
  AVERY GRAPHIC SYSTEMS, INC.   U.S.A.
131.
  AVERY GUIDEX LIMITED   UNITED KINGDOM
132.
  AVERY HOLDING LIMITED   UNITED KINGDOM
133.
  AVERY HOLDING S.A.S.   FRANCE
134.
  AVERY OFFICE PRODUCTS PUERTO RICO LLC   PUERTO RICO
135.
  AVERY PACIFIC LLC   U.S.A.
136.
  AVERY PROPERTIES PTY. LIMITED   AUSTRALIA
137.
  AVERY, INC.   U.S.A.
138.
  DENNISON COMERCIO, IMPORTACAS E EXPORTACAO LTDA.   BRAZIL
139.
  DENNISON DEVELOPMENT ASSOCIATES   U.S.A.
140.
  DENNISON INTERNATIONAL COMPANY   U.S.A.
141.
  DENNISON MANUFACTURING COMPANY   U.S.A.

Schedule 5.04-3



--------------------------------------------------------------------------------



 



                  JURISDICTION         IN WHICH     2006 SUBSIDIARY   ORGANIZED
142.
  INDUSTRIAL DE MARCAS LTDA   COLOMBIA
143.
  JAC (U.K.) LIMITED   UNITED KINGDOM
144.
  JAC ASIA PACIFIC PTY LTD.   AUSTRALIA
145.
  JAC ASIA PACIFIC SDN BHD   MALAYSIA
146.
  JAC AUSTRALIA PTY LTD.   AUSTRALIA
147.
  JAC CARIBE C.S.Z.   DOMINICAN REPUBLIC
148.
  JAC DO BRASIL LTDA.   BRAZIL
149.
  JAC NEW ZEALAND LIMITED   NEW ZEALAND
150.
  JACKSTADT FRANCE S.N.C.   FRANCE
151.
  JACKSTADT FRANCE SARL   FRANCE
152.
  JACKSTADT GMBH   GERMANY
153.
  JACKSTADT SOUTH AFRICA (PTY) LTD.   SOUTH AFRICA
154.
  JACKSTADT VERMOGENSVERWALTUNGS GMBH   GERMANY
155.
  L&E AMERICAS SERVICIOS, S. A. DE C.V.   MEXICO
156.
  L&E PACKAGING FAR EAST LIMITED   HONG KONG
157.
  MODERN MARK INTERNATIONAL LIMITED   HONG KONG
158.
  MONARCH INDUSTRIES, INC.   U.S.A.
159.
  PT AVERY DENNISON INDONESIA   INDONESIA
160.
  PT AVERY DENNISON PACKAGING INDONESIA   INDONESIA
161.
  RF IDENTICS, INC.   U.S.A.
162.
  RINKE DIS TISCARET LTD (SIRKETI)   TURKEY
163.
  RINKE ETIKET SERVIS SANAYI VE TICARET LTD SIRKETI   TURKEY
164.
  RINKE FAR EAST LTD   HONG KONG
165.
  RIPRO FAR EAST LTD   HONG KONG
166.
  RVL AMERICAS, S DE R.L. DE C.V.   MEXICO
167.
  RVL CENTRAL AMERICA, S. A.   GUATEMALA
168.
  RVL PACKAGING FAR EAST LIMITED   HONG KONG
169.
  RVL PACKAGING INDIA PRIVATE LIMITED   INDIA
170.
  RVL PACKAGING MIDDLE EAST F.Z.C.   UNITED ARAB EMIRATES
171.
  RVL PACKAGING SINGAPORE PTE LTD.   SINGAPORE
172.
  RVL PACKAGING TAIWAN LTD.   TAIWAN
173.
  RVL PACKAGING, INC.   U.S.A.
174.
  RVL PHILIPPINES, INC.   PHILIPPINES
175.
  RVL PRINTED LABEL FAR EAST LIMITED   HONG KONG
176.
  RVL PRINTED LABELS, LLC   U.S.A.
177.
  RVL SERVICE, S. DE R. L. DE C. V.   MEXICO
178.
  SECURITY PRINTING DIVISION, INC.   U.S.A.
179.
  STIMSONITE AUSTRALIA PTY LIMITED   AUSTRALIA
180.
  TIADECO PARTICIPACOES, LTDA.   BRAZIL
181.
  UNIVERSAL PACKAGING & DESIGN, LTD.   HONG KONG
182.
  WORLDWIDE RISK INSURANCE, INC.   U.S.A.

Schedule 5.04-4



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
LITIGATION
The Company has been designated by the U.S. Environmental Protection Agency
(“EPA”) and/or other responsible state agencies as a potentially responsible
party (“PRP”) at eighteen waste disposal or waste recycling sites, which are the
subject of separate investigations or proceedings concerning alleged soil and/or
groundwater contamination and for which no settlement of the Company’s liability
has been agreed. The Company is participating with other PRPs at such sites, and
anticipates that its share of cleanup costs will be determined pursuant to
remedial agreements entered into in the normal course of negotiations with the
EPA or other governmental authorities.
The Company has accrued liabilities for these and certain other sites, including
sites in which governmental agencies have designated the Company as a PRP, where
it is probable that a loss will be incurred and the cost or amount of loss can
be reasonably estimated. However, because of the uncertainties associated with
environmental assessment and remediation activities, future expense to remediate
the currently identified sites and any sites which could be identified in the
future for cleanup could be higher than the liability currently accrued.
During the third quarter of 2006, the Company recognized additional liability of
$13 million for estimated environmental remediation costs for a former operating
facility, for which $2 million had been accrued in the second quarter of 2006.
The amount accrued represents the lower end of the current estimated range of
$15 million to $17 million for costs expected to be incurred. Management
considered additional information provided by outside consultants in revising
its previous estimates of expected costs. This estimate could change depending
on various factors such as modification of currently planned remedial actions,
changes in the site conditions, a change in the estimated time to complete
remediation, changes in laws and regulations affecting remediation requirements
and other factors.
Other amounts currently accrued are not significant to the consolidated
financial position of the Company and, based upon current information,
management believes it is unlikely that the final resolution of these matters
will significantly impact the Company’s consolidated financial position, results
of operations or cash flows.
On June 18, 2007, the Canadian Department of Justice notified the Company that
the Competition Law Division of the Canadian Department of Justice had decided
to close its criminal investigation (initiated in July 2004) into competitive
practices in the label stock industry without further action, as described
below.
On October 19, 2006, the U.S. Department of Justice notified the Company that
the U.S. Department of Justice had decided to close its criminal investigation
(initiated in April 2003) into competitive practices in the label stock industry
without further action, as described below.
On November 15, 2006, the Company announced that it had been notified that the
European Commission (“EC”) had closed its investigation (initiated in May 2004)
into the Company’s competitive activities in the label stock industry with no
action, as described below.

Schedule 5.09-1



--------------------------------------------------------------------------------



 



On April 14, 2003, the Company announced that it had been notified that the U.S.
Department of Justice (“DOJ”) had initiated a criminal investigation into
competitive practices in the label stock industry. The Company cooperated with
the now closed investigation.
On April 15, 2003, the U.S. Department of Justice filed a complaint in the U.S.
District Court for the Northern District of Illinois (“DOJ Merger Complaint”)
seeking to enjoin the proposed merger of UPM-Kyrnrnene (“UPM) and the Morgan
Adhesives (“MACtac”) division of Bemis Co., Inc. (“Bemis”). The DOJ Merger
Complaint included references not only to the parties to the merger, but also to
an unnamed “Leading Producer” of North American label stock, which is the
Company. The DOJ Merger Complaint asserted that “UPM and the Leading Producer
have already attempted to limit competition between themselves, as reflected in
written and oral communications to each other through high level executives
regarding explicit anticompetitive understandings, although the extent to which
these efforts have succeeded is not entirely clear to the United States at the
present time.” On July 25, 2003, the United States District Court for the
Northern District of Illinois entered an order enjoining the proposed merger.
UPM and Bemis thereafter agreed to terminate the merger agreement.
On April 24, 2003, Sentry Business Products, Inc. filed a purported class action
in the United States District Court for the Northern District of Illinois
against the Company, UPM, Bemis and certain of their subsidiaries seeking treble
damages and other relief for alleged unlawful competitive practices, essentially
repeating the underlying allegations of the DOJ Merger Complaint. Ten similar
complaints were filed in various federal district courts. In November 2003, the
cases were transferred to the United States District Court for the Middle
District of Pennsylvania and consolidated for pretrial purposes. Plaintiffs
filed a consolidated complaint on February 16,2004, which the Company answered
on March 31,2004. On April 14,2004, the court separated the proceedings as to
class certification and merits discovery, and limited the initial phase of
discovery to the issue of the appropriateness of class certification. On
January 4,2006, plaintiffs filed an amended complaint. On March 1,2007, the
court heard oral argument on the issue of the appropriateness of class
certification. The Company intends to defend these matters vigorously.
On May 6, 2003, Sekuk Global Enterprises filed a purported stockholder class
action in the United States District Court for the Central District of
California against the Company and Messrs. Neal, O’Bryant and Skovran (then CEO,
CFO and Controller, respectively) seeking damages and other relief for alleged
disclosure violations pertaining to alleged unlawful competitive practices.
Subsequently, another similar action was filed in the same court. On
September 24,2003, the court appointed a lead plaintiff, approved lead and
liaison counsel and ordered the two actions consolidated as the “In Re Avery
Dennison Corporation Securities Litigation.” Pursuant to court order and the
parties’ stipulation, plaintiff filed a consolidated complaint in
mid-February 2004. The court approved a briefing schedule for defendants’ motion
to dismiss the consolidated complaint, with a contemplated hearing date in
June 2004. In January 2004, the parties stipulated to stay the consolidated
action, including the proposed briefing schedule, pending the outcome of the
government investigation of alleged anticompetitive conduct by the Company. On
January 12,2007, following the DOJ’s closing of its investigation, the
plaintiffs filed a notice of voluntary dismissal of the case without prejudice.
On January 17, 2007, the Court entered an order dismissing the case.

Schedule 5.09-2



--------------------------------------------------------------------------------



 



On May 21, 2003, The Harman Press filed in the Superior Court for the County of
Los Angeles, California, a purported class action on behalf of indirect
purchasers of label stock against the Company, UPM and UPM’s subsidiary Raflatac
(“Raflatac”), seeking treble damages and other relief for alleged unlawful
competitive practices, essentially repeating the underlying allegations of the
DOJ Merger Complaint. Three similar complaints were filed in various California
courts. In November 2003, on petition from the parties, the California Judicial
Council ordered the cases be coordinated for pretrial purposes. The cases were
assigned to a coordination trial judge in the Superior Court for the City and
County of San Francisco on March 30,2004. On January 21, 2005, American
International Distribution Corporation filed a purported class action on behalf
of indirect purchasers in the Superior Court for Chittenden County, Vermont.
Similar actions were filed by Richard Wrobel, on February 16,2005, in the
District Court of Johnson County, Kansas; and by Chad and Terry Muzzey, on
February 16,2005 in the District Court of Scotts Bluff County, Nebraska. On
February 17,2005, Judy Benson filed a purported multi-state class action on
behalf of indirect purchasers in the Circuit Court for Cocke County, Tennessee.
The Company intends to defend these matters vigorously.
On May 25, 2004, officials from the European Commission (“EC”), assisted by
officials from national competition authorities, launched unannounced
inspections of and obtained documents from the Company’s pressure-sensitive
materials facilities in the Netherlands and Germany. The investigation
apparently sought evidence of unlawful anticompetitive activities affecting the
European paper and forestry products sector, including the label stock market.
The Company cooperated with the now closed investigation.
On May 18, 2005, Ronald E. Dancer filed a purported class action in the United
States District Court for the Central District of California against the
Company, Mr. Neal, Karyn Rodriguez (VP and Treasurer) and James Bochinski (then
VP, Compensation and Benefits), for alleged breaches of fiduciary duty under the
Employee Retirement Income Security Act to the Company’s Employee Savings Plan
and Plan participants. The plaintiff alleges, among other things, that
permitting investment in and retention of Company Common Stock under the Plan
was imprudent because of alleged anticompetitive activities by the Company, and
that failure to disclose such activities to the Plan and participants was
unlawful. Plaintiff seeks an order compelling defendants to compensate the Plan
for any losses and other relief. The court approved the parties’ stipulation to
stay the matter pending the outcome of the government investigation of alleged
anticompetitive conduct by the Company. The Company intends to defend this
matter vigorously.
On August 18, 2005, the Australian Competition and Consumer Commission notified
two of the Company’s subsidiaries, Avery Dennison Material Pty Limited and Avery
Dennison Australia Pty Ltd, that it was seeking information in connection with a
label stock investigation. The Company is cooperating with the investigation.
On October 19, 2006, the DOJ notified the Company that the DOJ decided to close
its criminal investigation into competitive practices in the label stock
industry without further action.
On November 15, 2006, the Company announced that it had been notified that the
EC had closed its investigation into the Company’s competitive activities in the
label stock industry with no action.

Schedule 5.09-3



--------------------------------------------------------------------------------



 



On June 18, 2007, the Canadian Department of Justice notified the Company that
the Competition Law Division of the Canadian Department of Justice had decided
to close its criminal investigation into competitive practices in the label
stock industry without further action.
The Board of Directors created an ad hoc committee comprised of independent
directors to oversee the foregoing matters.
The Company is unable to predict the effect of these matters at this time,
although the effect could be adverse and material.
In 2005, the Company contacted relevant authorities in the U.S. and reported the
results of an internal investigation of potential violations of the U.S. Foreign
Corrupt Practices Act. The transactions at issue were carried out by a small
number of employees of the reflective business in China, and involved, among
other things, impermissible payments or attempted impermissible payments. The
payments or attempted payments and the contracts associated with them appear to
have been relatively minor in amount and of limited duration. Corrective and
disciplinary actions have been taken. Sales of the reflective business in China
in 2005 were approximately $7 million. Based on findings to date, no changes to
the Company’s previously filed financial statements were warranted as a result
of these matters. However, the Company expects that fines or other penalties may
be incurred. While the Company is unable to predict the financial or operating
impact of any such fines or penalties, the Company believes that our behavior in
detecting, investigating, responding to and voluntarily disclosing these matters
to authorities should be viewed favorably.
The Company and its subsidiaries are involved in various other lawsuits, claims
and inquiries, most of which are routine to the nature of the business. Based
upon current information, the Company believes that the resolution of these
other matters will not materially affect us.

Schedule 5.09-4



--------------------------------------------------------------------------------



 



SCHEDULE 10.06
LENDING OFFICES AND
ADDRESSES FOR NOTICES
AVERY DENNISON CORPORATION

      AVERY DENNISON CORPORATION 150 North Orange Grove Boulevard Pasadena,
California 91103
Attention:
  Karyn E. Rodriguez
 
  Vice President and Treasurer
 
  Telephone: 626-304-2210
 
  Facsimile: 626-304-2319

CITICORP USA, INC.
Administrative Agent’s Payment Office and CUSA’s Lending Office
(for payments and Notices of Borrowing and Notices of Conversion/Continuation):

      Citibank, N.A. Global Loans Operations 2 Penns Way, Suite 200 New Castle,
Delaware 19726
Attention:
  Vincent Farrell
 
  Telephone: 302-894-6032
 
  Facsimile: 302-894-6120

Other Notices:

Domestic and Eurocurrency Lending Office:

      Citicorp USA, Inc. 1 Court Square Long Island City, NY 11120
Attention:
  Melanie Vora
 
  Telephone: 718-248-5698
 
  Facsimile: 718-240-4844

Notices (other than Notices of Borrowing and Notices of
Conversion/Continuation):
Citibank, N.A.
Bank Loan Syndications
2 Penns Way, Suite 200
New Castle, Delaware 19720

Schedule 10.06-1



--------------------------------------------------------------------------------



 



     
Attention:
  Janet Wallace-Himmler
 
  Telephone: 302-894-6029
 
  Facsimile: 212-994-0961
 
  janet.wallacehimmler@citigroup.com

BANK OF AMERICA, N.A.
Loan repayments, interest, fees:

      Bank of America, N.A. 2001 Clayton Rd, Building B, 2nd Floor Mail Code:
CA4-702-02-25 Concord, CA 94520-2405
Attention:
  Jesse Phalen
 
  Telephone: 925-675-8458
 
  Facsimile: 888-969-9228
 
  Electronic Mail: jesse.c.phalen@bankofamerica.com

Other Notices:

      Bank of America, N.A. 333 S. Hope Street, 24th Floor Mail Code:
CA9-193-24-05 Los Angeles, CA 90071
Attention:
  Bob Troutman
 
  Telephone: 213-621-8765
 
  Facsimile: 213-621-8793
 
  Electronic Mail: bob.troutman@bankofamerica.com
 
  Scott Lambert
 
  Telephone: 213-621-8766
 
  Facsimile: 213-621-8793
 
  Electronic Mail: scott.lambert@bankofamerica.com

[OTHER BANKS]

Schedule 10.06-2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF BORROWING
TO: Citicorp USA, Inc., as Administrative Agent
     Pursuant to Section 2.03 of that certain First Amended and Restated
Revolving Credit Agreement dated as of August 10, 2007 (as from time to time
amended, extended, restated, modified or supplemented, the “Credit Agreement;”
capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement), among Avery Dennison Corporation (the “Borrower”), the Banks
named therein (the “Banks”), Citicorp USA, Inc., as administrative agent (the
“Administrative Agent”), and Bank of America, N.A., as syndication agent, this
represents the Borrower’s request to borrow on                      from the
Banks, according to their respective Pro Rata Share, [$] [€] [₤]
                     as [Base Rate] [Eurocurrency Rate] Loans. [The initial
Interest Period for such Eurocurrency Rate is requested to be a
                    -month period]. The proceeds of such Loans are to be
deposited in the Borrower’s account at the Administrative Agent.
     The undersigned Designated Officer hereby certifies that [, except as
described in a schedule attached hereto (which is subject to the approval of the
Majority Banks),] the representations and warranties contained in Section 5 of
the Credit Agreement [(other than in Sections 5.06 and 5.09)] are true and
correct in all material respects, and are deemed made, on and as of the date of
the Loan as though made on and as of that date, and no state of facts
constituting a Default or an Event of Default has occurred and is continuing or
will result from the proposed borrowing.
DATED:

                  AVERY DENNISON CORPORATION    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

Notice Of Borrowing

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF CONVERSION/CONTINUATION
Citicorp USA, Inc., as Administrative Agent
     1. Conversion Selection. Pursuant to Section 2.04 of that certain First
Amended and Restated Revolving Credit Agreement dated as of August 10, 2007 (as
from time to time amended, extended, restated, modified or supplemented, the
“Credit Agreement;” capitalized terms used herein shall have the meanings
assigned to them in the Credit Agreement), among Avery Dennison Corporation (the
“Borrower”), the Banks named therein (the “Banks”), Citicorp USA, Inc., as
administrative agent (the “Administrative Agent”), and Bank of America, N.A., as
syndication agent, this represents the Borrower’s request to convert [$] [€] [₤]
                     of existing [Base Rate] [Eurocurrency Rate] Loans on
                                  , 20                                   , into
[Eurocurrency Rate] [Base Rate] Loans, as follows:

          Interest Period     (Eurocurrency Amount   Rate Loans) [$] [€] [₤]
                                            months

     2. Continuation Selection. (Eurocurrency Rate Loans). Pursuant to Section
2.04 of the Agreement, please continue [$] [€] [₤]                      of
existing Eurocurrency Rate Loans, the final day of the current Interest Period
of which is                                   , 20
                                  , as follows:

          Requested Interest     Period     (Eurocurrency Amount   Rate Loans)
[$] [€] [₤]                                             months

Notice of Conversion/Continuation

B-1



--------------------------------------------------------------------------------



 



     3. Representations and Warranties; No Default. The undersigned Designated
Officer hereby certifies that [, except as described in a schedule attached
hereto (which is subject to the approval of the Majority Banks),] the
representations and warranties contained in Section 5 of the Credit Agreement
(other than in Sections 5.06 and 5.09) are true and correct in all material
respects, and are deemed made, on and as of the date of the [conversion]
[continuation] requested hereby as though made on and as of that date, and no
state of facts constituting a Default or an Event of Default has occurred and is
continuing or will result from the proposed [conversion] [continuation].

                  AVERY DENNISON CORPORATION    
 
           
 
  By        
 
     
 
   
 
  Its        
 
     
 
   

Notice of Conversion/Continuation

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
Citicorp USA, Inc., as Administrative Agent
     Reference is made to that certain First Amended and Restated Revolving
Credit Agreement dated as of August 10, 2007 (as from time to time amended,
extended, restated, modified or supplemented, the “Credit Agreement;”
capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement), among Avery Dennison Corporation (the “Borrower”), the Banks
named therein (the “Banks”), Citicorp USA, Inc., as administrative agent (the
“Administrative Agent”), and Bank of America, N.A., as syndication agent.
     I,                     , hereby certify that I am a Designated Officer of
the Borrower holding the office set forth below my signature and that:
     1. Based on the duly certified financial statements delivered concurrently
with this Certificate, as of the date thereof:

         
A. LEVERAGE RATIO (Section 7.07(a))
       
 
       
1. Consolidated Debt:
  $                     
2. Consolidated EBITDA
       
a. Consolidated Net Income:
  $                     
b. Consolidated Interest:
  $                     
c. Provision for income taxes:
  $                     
d. Depreciation and amortization expense:
  $                     
e. Total (Lines A.2.a + b + c + d):
  $    
 
       
4. Leverage Ratio (Line 1 ÷ Line 2.e.):
                     to 1
Maximum permitted Leverage Ratio: 3.50 to 1.00.
       
 
       
B. RATIO OF CONSOLIDATED EARNINGS BEFORE INTEREST AND TAXES TO CONSOLIDATED
INTEREST (Section 7.07(b))
       
 
       
1. Consolidated Earnings Before Interest and Taxes:
  $                     
2. Consolidated Interest:
  $                     
3. Ratio of Consolidated Earnings Before Interest and Taxes to Consolidated
Interest (Line B1 ÷ Line B2):
                     to 1

     Required minimum: Ratio to be 3.50 to 1.00 or more.
     2. The following constitutes a further explanation of the manner in which
the foregoing data relate to the attached financial statements to the extent not
readily apparent:
Compliance Certificate

C-1



--------------------------------------------------------------------------------



 



     
 
     
 
     
 
     3. I have reviewed the activities of the Borrower and its Subsidiaries
during the fiscal period covered by the attached financial statements to the
extent necessary to permit me to deliver this Certificate.
     4. Except with respect to the Defaults and Events of Default specified and
explained as to their nature and status below, the Borrower and its Subsidiaries
have performed and observed each covenant and condition of the Loan Documents
applicable to them during the fiscal period covered by the attached financial
statements, and there exists no Default or Event of Default:
     
 
     
 
     
 
     IN WITNESS WHEREOF, I have signed this Compliance Certificate on behalf of
Avery Dennison Corporation on this ___day of                     , 20___.

             
 
  By        
 
     
 
   
 
  Name        
 
     
 
   
 
  Title        
 
     
 
   

Compliance Certificate

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, the interest in and to all of
the Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the facility identified below (including, without
limitation, to the extent permitted to be assigned under applicable law, all
claims (including, without limitation, contract claims, tort claims, malpractice
claims and all other claims at law or in equity, including claims under any law
governing the purchase and sale of securities or governing indentures pursuant
to which securities are issued), suits, causes of action and any other right of
the Assignor against any other Person) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

     
1. Assignor:
                                                                         
                                 
 
   
2. Assignee:
                                                                   
                                         [and is an Affiliate/Approved Fund of
[identify Bank]1]
 
   
3. Borrower:
  Avery Dennison Corporation
 
   
4. Administrative Agent:
  Citicorp USA, Inc., as the administrative agent under the Credit Agreement
 
   
5. Credit Agreement:
  First Amended and Restated Revolving Credit Agreement dated as of August 10,
2007 (as from time to time amended, extended, restated, modified or
supplemented) among the Borrower, the Banks, the Administrative Agent, and Bank
of America, N.A., as Syndication Agent.

 

1   Select as applicable.

Assignment and Assumption

D-1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

          Aggregate         Amount of   Amount of   Percentage Commitment/Loans
  Commitment/Loans   Assigned of for all Banks*   Assigned*   Commitment/Loans2
$                      $                                          %

[7. Trade Date:                                                      
                                                                        3
Effective Date:                      , 20                      [TO BE INSERTED
BY AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF THE RECORDATION OF TRANSFER IN
THE REGISTER THEEFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR           [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
      Title:    
 
                ASSIGNEE           [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
   
 
      Title:    

[Consented to:]4
AVERY DENNISON CORPORATION

         
By:
       
 
 
 
Title:    

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   2
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.   3   To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.   4   To be added only when the consent of the Borrower is required by the
terms of the Credit Agreement.

Assignment and Assumption

D-2



--------------------------------------------------------------------------------



 



ANNEX I TO ASSIGNMENT AND ASSUMPTION
First Amended and Restated
Credit Agreement
Dated as of August 10, 2007
among Avery Dennison Corporation,
the Banks named therein, Citicorp USA, Inc., as Administrative Agent,
and Bank of America, N.A., as Syndication Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.
Assignment and Assumption

D-3



--------------------------------------------------------------------------------



 



     1.3. Assignee’s Address for Notices, etc. Attached hereto as Schedule 1 is
all contact information, address, account and other administrative information
relating to the Assignee.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.
Assignment and Assumption

D-4



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO ASSIGNMENT AND ASSUMPTION
ADMINISTRATIVE DETAILS
     (Assignee to list names of credit contacts, addresses, phone and facsimile
numbers, electronic mail addresses and account and payment information)
Assignment and Assumption

D-5